

Exhibit 10.2





--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

REVOLVING CREDIT AGREEMENT

among

FORD MOTOR COMPANY,

The Several Lenders from Time to Time Parties Thereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

Dated as of April 23, 2019

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Bookrunner and Lead Arranger
BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC.,
COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE
BANK SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, WELLS FARGO SECURITIES, LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN
PARTNERS LLC, RBC CAPITAL MARKETS, SOCIETE GENERALE, SUMITOMO MITSUI BANKING
CORPORATION,
as Bookrunners and Lead Arrangers
BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS, CITIBANK, N.A., COMMERZ
MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE BANK
SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF CHINA
LIMITED, NEW YORK BRANCH, WELLS FARGO BANK, N.A., MIZUHO BANK, LTD., MORGAN
STANLEY MUFG LOAN PARTNERS LLC, ROYAL BANK OF CANADA, SOCIETE GENERALE, SUMITOMO
MITSUI BANKING CORPORATION,
AS CO-SYNDICATION AGENTS











--------------------------------------------------------------------------------








FIRST AMENDMENT dated as of July 27, 2020 (this “Amendment Agreement”) to the
Revolving Credit Agreement dated as of April 23, 2019 (as amended, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and as amended, supplemented or otherwise modified by this
Amendment Agreement, the “Credit Agreement”) among Ford Motor Company (the
“Company”), the several lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Existing Credit Agreement and
used herein shall have the meanings given to them in the Existing Credit
Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) some or all of the existing Lenders will agree to (i)
increase, decrease or maintain, as applicable, the amount of their existing 2022
Commitments and (ii) extend, to July 27, 2023, the maturity of their existing
(or increased or decreased) 2022 Commitments and (b) certain provisions of the
Existing Credit Agreement will be amended; and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend, as of the Amendment Effective Date (as defined in
Section 4 below), the Existing Credit Agreement and to enter into certain other
agreements set forth herein, in each case subject to the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment of the Existing Credit Agreement.
(a)    Effective as of the Amendment Effective Date, the Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
(b)    Schedule 1.1A (Commitments) to the Existing Credit Agreement is hereby
amended and restated in its entirety to reflect the elections made by the
Revolving Lenders party hereto (each an “Extending Lender”) that elect to (A)
increase, decrease or maintain, as applicable, the amount of their existing 2022
Commitments and (B) extend the Revolving Termination Date in respect of their
existing (or increased or decreased) 2022 Commitments to July 27, 2023. Each
Revolving Lender party hereto hereby authorizes the Administrative Agent to
compile such modified Schedule 1.1A (Commitments) reflecting such elections,
increases and decreases, and attach such modified Schedule 1.1A (Commitments) to
the Credit Agreement.
(c)    Schedule 1.1C (Pricing Grid) to the Existing Credit Agreement is hereby
amended and restated in its entirety with Schedule 1.1C (Pricing Grid) hereto.
Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Credit
Agreement.
SECTION 2. Waiver. Pursuant to Section 10.1(a) of the Existing Credit Agreement,
the Company and the Required Lenders hereby waive Sections 2.13(a) of the
Existing Credit







--------------------------------------------------------------------------------







Agreement to the extent necessary to permit the increases, decreases and
extensions, on a non-pro-rata basis, of the 2022 Commitments of Extending
Lenders contemplated by this Amendment Agreement set forth on Schedule 1.1A
(Commitments) hereto.
SECTION 3. Representations and Warranties. To induce the Administrative Agent
and the Extending Lenders to enter into this Amendment Agreement, the Company
and each Subsidiary Guarantor (solely for itself, with respect to the
representations and warranties in clause (a) below) hereby represents and
warrants to the Administrative Agent and the Extending Lenders that:
(a)    (i) Each of the Company and each Subsidiary Guarantor has the requisite
power and authority to execute, deliver and perform its obligations under this
Amendment Agreement, has taken all necessary corporate or other action to
authorize the execution, delivery and performance of this Amendment Agreement
and has duly executed and delivered this Amendment Agreement and (ii) this
Amendment Agreement constitutes a legal, valid and binding obligation of the
Company and each Subsidiary Guarantor enforceable against the Company and each
Subsidiary Guarantor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
(b)    As of the Amendment Effective Date, after giving effect to the
transactions contemplated by this Amendment Agreement, no Default or Event of
Default has occurred and is continuing.
(c)    Each of the representations and warranties set forth in the Loan
Documents is true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
SECTION 4. Effectiveness of this Amendment Agreement. The effectiveness of this
Amendment Agreement is subject to the satisfaction of the following conditions
precedent (the date on which all of such conditions shall first be satisfied,
the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Company, each
Subsidiary Guarantor, the Extending Lenders (who also constitute the Required
Lenders) and the Administrative Agent.
(b)    The Administrative Agent shall have received legal opinions, dated the
Amendment Effective Date, of (i) Davis Polk & Wardwell LLP, New York counsel to
the Company and (ii) an in house counsel of the Company serving as either the
Secretary or an Assistant Secretary of the Company, in each case addressed to
the Lenders and the Administrative Agent as to matters previously agreed between
the Company and the Administrative Agent.
(c)    The Administrative Agent shall have received from the Company, for the
account of each Extending Lender, a fee in an amount equal to 0.40% of such
Extending Lender’s (or its affiliates’) aggregate 2023 Commitments under the
Credit Agreement on the Amendment Effective Date.




3

--------------------------------------------------------------------------------







(d)    So long as reasonably requested in writing at least ten Business Days
prior to the Amendment Effective Date, the Administrative Agent shall have
received, at least three Business Days prior to the Amendment Effective Date, to
the extent the Company qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation (as defined below), a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation. As used
herein, the term “Beneficial Ownership Regulation” shall mean 31 C.F.R. §
1010.230.
SECTION 5. Effect of this Amendment Agreement.
(a)    Except as expressly set forth herein, this Amendment Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Existing Credit Agreement or any other Loan Document and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
provision of the Existing Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement,
which shall remain in full force and effect, except in each case as amended,
restated, replaced and superseded hereby or by the Credit Agreement, or any
instruments executed in connection herewith or therewith. Nothing herein shall
be deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.
(b)    On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement. This Amendment
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
(c)    Each Subsidiary Guarantor hereby expressly acknowledges the terms of this
Amendment Agreement and reaffirms, as of the date hereof, its guarantee of the
Guaranteed Obligations (as defined in the New Guarantee) under the New
Guarantee.
SECTION 6. Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
SECTION 7. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for their reasonable out-of-pocket expenses in connection
with this Amendment Agreement, including the reasonable fees, charges and
disbursements of a single primary counsel for the Administrative Agent.
SECTION 8. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof. The words “execution,”
“signed,”




4

--------------------------------------------------------------------------------







“signature,” and words of like import in this Amendment Agreement shall be
deemed to include electronic signatures or electronic records, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
SECTION 9. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally blank]








5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
FORD MOTOR COMPANY
By:
/s/ David A. Webb
 
Name: David A. Webb
 
Title: Treasurer





[Signature Page to First Amendment]



--------------------------------------------------------------------------------











FORD EUROPEAN HOLDINGS LLC
FORD GLOBAL TECHNOLOGIES, LLC
FORD HOLDINGS LLC
FORD INTERNATIONAL CAPITAL LLC
FORD MEXICO HOLDINGS LLC
FORD MOTOR SERVICE COMPANY
FORD TRADING COMPANY, LLC
FORD COMPONENT SALES, LLC
FORD SMART MOBILITY LLC


By:
/s/ David A. Webb
 
Name: David A. Webb
 
Title: Authorized Representative







[Signature Page to First Amendment]



--------------------------------------------------------------------------------








SCHEDULE 1.1A
COMMITMENTS
[Redacted]









--------------------------------------------------------------------------------











SCHEDULE 1.1C
PRICING GRID
[Redacted]







--------------------------------------------------------------------------------









EXHIBIT A

Amendments to Credit Agreement

[See attached.]









--------------------------------------------------------------------------------









EXECUTION VERSION
CONFORMED TO THE FIRST AMENDMENT,
DATED AS OF JULY 27, 2020

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT

among

FORD MOTOR COMPANY,

The Several Lenders from Time to Time Parties Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

Dated as of April 23, 2019,

as amended by the First Amendment dated as of July 27, 2020



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Bookrunner and Lead Arranger
BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC.,
COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE
BANK SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK CORPORATE MARKETS PLC,WELLS FARGO
SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MIZUHO
BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, RBC CAPITAL MARKETS, SOCIETE
GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS, CITIBANK, N.A., COMMERZ
MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE BANK
SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF CHINA
LIMITED, NEW YORK BRANCH, LLOYDSWELLS FARGO BANK CORPORATE MARKETS PLC,, N.A.,
MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, ROYAL BANK OF CANADA,
SOCIETE GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents









--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
SECTION 1. DEFINITIONS    1
1.1    Defined Terms     1
1.2    Other Definitional Provisions    1719
1.3    Interest Rates; Eurocurrency Notification    1819
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS     1820
2.1    Commitments    1820
2.2    Procedure for Loan Borrowing    1921
2.3    [Reserved].    1921
2.4    Facility Fees, etc     1921
2.5    Termination or, Reduction or Reallocation of Commitments    1921
2.6    Optional Prepayments    2022
2.7    Mandatory Prepayments    2023
2.8    Conversion and Continuation Options    2023
2.9    Limitations on Eurocurrency Tranches    2123
2.10    Interest Rates and Payment Dates    2123
2.11    Computation of Interest and Fees    2124
2.12    Inability to Determine Interest Rate; Illegality    2124
2.13    Pro Rata Treatment and Payments; Evidence of Debt    2326
2.14    Requirements of Law    2527
2.15    Taxes    2628
2.16    Indemnity    2831
2.17    Change of Applicable Lending Office    2831
2.18    Replacement/Termination of Lenders    2831
SECTION 3. [RESERVED].    3032
SECTION 4. REPRESENTATIONS AND WARRANTIES    3032
4.1    Financial Condition    3032
4.2    No Change    3033
4.3    Existence    3033
4.4    Power; Authorization; Enforceable Obligations    3033
4.5    No Legal Bar    3033
4.6    Litigation    3033
4.7    No Default    3133
4.8    Intellectual Property    3133
4.9    Federal Regulations    3133
4.10    ERISA    3133
4.11    Investment Company Act; Other Regulations    3134
4.12    Initial Subsidiary Guarantors    3134
4.13    Sanctions    3134
4.14    Environmental Laws    3134




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 5. CONDITIONS PRECEDENT    3134
5.1    Conditions to Effectiveness    3134
5.2    Conditions to Each Extension of Credit     3235
SECTION 6. AFFIRMATIVE COVENANTS     3335
6.1    Company Financial Statements    3335
6.2    [Reserved.]    3336
6.3    Compliance Certificates    3336
6.4    Maintenance of Business; Existence    3336
6.5    Maintenance of Property; Insurance    3336
6.6    Notices    3436
6.7    New Guarantee    3436
SECTION 7. NEGATIVE COVENANTS     3437
7.1    Available Liquidity    3437
7.2    Liens.    3437
7.3    Asset Sale Restrictions    3437
7.4    Fundamental Changes    3537
7.5    Negative Pledge    3538
7.6    Sales and Leasebacks    3638
7.7    Restricted Payments    39
SECTION 8. EVENTS OF DEFAULT    3640
SECTION 9. THE AGENT    3842
9.1    Appointment    3842
9.2    Delegation of Duties    3842
9.3    Exculpatory Provisions    3842
9.4    Reliance by Administrative Agent    3942
9.5    Notice of Default    3943
9.6    Non-Reliance on Administrative Agent and Other Lenders    3943
9.7    Indemnification    4043
9.8    Administrative Agent in Its Individual Capacity    4044
9.9    Successor Administrative Agent    4044
9.10    Bookrunners, Lead Arrangers, Documentation Agents and Syndication
Agents    4145
9.11    Certain ERISA Matters    4145
SECTION 10. MISCELLANEOUS    4246
10.1    Amendments and Waivers    4246
10.2    Notices    4347
10.3    No Waiver; Cumulative Remedies    4448
10.4    Survival of Representations and Warranties    4448
10.5    Payment of Expenses and Taxes    4548
10.6    Successors and Assigns; Participations and Assignments    4650
10.7    Adjustments; Set-off    4952


ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


10.8    Counterparts    4953
10.9    Severability    4953
10.10    Integration    4953
10.11    GOVERNING LAW    5053
10.12    Submission to Jurisdiction; Waivers    5053
10.13    Judgment    5054
10.14    Acknowledgements    5054
10.15    Releases of Guarantees    5154
10.16    Confidentiality    5155
10.17    WAIVERS OF JURY TRIAL    5155
10.18    USA Patriot Act    5155
10.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    5155








iii



--------------------------------------------------------------------------------








SCHEDULES:
1.1A    Commitments
1.1B    Principal Trade Names
1.1C    Pricing Grid
1.1D    Initial Subsidiary Guarantors
EXHIBITS:
A    Form of Assignment and Assumption
B    Form of Compliance Certificate
C    Form of Note
D    Form of New Guarantee
E-1    Form of Legal Opinion of Davis Polk & Wardwell LLP
E-2    Form of Legal Opinion of In-House Counsel
F    Form of Effective Date Certificate






iv



--------------------------------------------------------------------------------








REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of April 23, 2019 among
FORD MOTOR COMPANY, a Delaware corporation (the “Company”), the several banks
and other financial institutions or entities from time to time parties hereto
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent.
The parties hereto hereby agree as follows:
SECTION 1.    DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2018 10-K”: as defined in Section 4.1.
“2022 Commitment”: as to any Lender, the obligation of such Lender to make a
Loan to the Company in a principal amount not to exceed the amount set forth
under the heading “2022 Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto.
“2022 Facility”: as defined in the definition of the term “Facility”.
“2022 Lender”: each Lender that has a 2022 Commitment or that holds Loans made
pursuant to a 2022 Commitment.
“2022 Loans”: as to any Lender, Loans made pursuant to a 2022 Commitment.
“2023 Commitment”: as to any Lender, the obligation of such Lender to make a
Loan to the Company in a principal amount not to exceed the amount set forth
under the heading “2023 Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto.
“2023 Facility”: as defined in the definition of the term “Facility”.
“2023 Lender”: each Lender that has a 2023 Commitment or that holds 2023 Loans.
“2023 Loans”: as to any Lender, Loans made pursuant to a 2023 Commitment.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and
(c) the Eurocurrency Rate for a one-month Interest Period determined on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%; provided that for the avoidance of doubt, for purposes of calculating
ABR, the Eurocurrency Rate for any day shall be the Eurocurrency Screen Rate as
of 11:00 A.M., London time, on such day.
Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, respectively.




1

--------------------------------------------------------------------------------







“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR. “Additional Subsidiary Guarantor”: each Domestic Subsidiary of the Company
(other than any Excluded Subsidiary) (a) that has Consolidated Total Assets with
a Net Book Value in excess of $500,000,000 and (b) with respect to which the
Company or any Subsidiary Guarantor directly or indirectly owns 80% or more of
the Capital Stock or Voting Stock of such Subsidiary and the remaining Capital
Stock of which is not publicly held.
“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate amount of such Lender’s Commitments then in effect or, if the
Commitments have expired or been terminated, the amount of such Lender’s
Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Applicable Lending Office”: for any Lender, such Lender’s office, branch or
affiliate designated for Eurocurrency Loans or ABR Loans, as applicable, as
notified to the Administrative Agent and the Company or as otherwise specified
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, any of which offices may, subject to Section 2.17, be changed by such
Lender upon 10 days’ prior written notice to the Administrative Agent and the
Company.
“Applicable Margin”: the rate per annum set forth under the relevant column
heading in the Pricing Grid.
“Approved Fund”: as defined in Section 10.6(b). “Assignee”: as defined in
Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.
“Attributable Debt”: as to any particular lease under which any Person is at the
time liable, at any date as of which the amount thereof is to be determined, the
total net amount of rent (discounted from the respective due dates thereof at
the rate of 9.5% per annum) required to be paid by such person under such lease
during the remaining term thereof. The net amount of rent required to be paid
under any such lease for any such period shall be the total amount of the rent
payable by the lessee with respect to such period, but may exclude amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges. In the case of any lease which is
terminable by the lessee upon the payment of a penalty, such net amount shall
also include the amount of such penalty, but no rent shall be considered as


2





--------------------------------------------------------------------------------







required to be paid under such lease subsequent to the first date upon which it
may be so terminated.
“Available Commitment”: as to any Lender at any time, an amount equal to (a)
such Lender’s Commitment then in effect minus (b) such Lender’s Extensions of
Credit then outstanding.
“Available Liquidity”: as of any date of determination, the sum of (a) the Total
Available Revolving Commitments (as defined in the Existing Credit Agreement)
(including any unused commitment under any Incremental Revolving Facility (as
defined in the Existing Credit Agreement) or any Permitted Additional Senior
Facility) plus (b) the Company’s consolidated total cash and cash equivalents
and total marketable securities less FMCC’s total cash and cash equivalents and
total marketable securities, in each case, as reported in the footnote to the
Company’s financial statements labeled “Cash, Cash Equivalents, and Marketable
Securities” set forth in the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, as applicable, filed with the SEC (excluding (i)
such amounts held or owned by Foreign Subsidiaries and (ii) restricted cash).
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code”: the United States Bankruptcy Code (11 U.S.C. §101 et seq.),
as amended from time to time.
“Bankruptcy Law”: each of the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender”: as defined in Section 10.7(a).


3





--------------------------------------------------------------------------------







“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowing Date”: any Business Day specified by the Company as a date on which
the Company requests the Lenders to make Loans hereunder.
“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close; provided, however, that when used
in connection with a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London Interbank market.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Change in Tax Law”: as defined in Section 2.15(a).
“Change of Control”: the occurrence of either (a) more than 50% of the Voting
Stock of the Company being held by a Person or Persons (other than Permitted
Holders) who “act as a partnership, limited partnership, syndicate or other
group for the purpose of acquiring, holding or disposing of securities” of the
Company within the meaning of Section 13(d)(3) of the Exchange Act or (b)
Continuing Directors ceasing to constitute at least a majority of the board of
directors of the Company.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the obligation of such Lender to make a Loan to
the Company in a principal amount not to exceed the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto.
2022 Commitments and the 2023 Commitments.
“Commitment Period”: with respect to the Commitments of any Facility, the period
from and including the Effective Date to the Revolving Termination Date
applicable to such Facility.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
part of a group that includes the Company and that is treated as a single
employer under section 414(b) or (c) of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and


4





--------------------------------------------------------------------------------







responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.14, 2.15, ‎2.15(g)2.16 or 10.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender or (b) be deemed to have any Commitment.
“Consolidated Total Assets”: at any date, with respect to any Person, the amount
set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.
“Consolidated Total Automotive Assets”: at any date, the consolidated total
automotive assets of the Company and its consolidated Subsidiaries as of the
most recent consolidated financial statements of the Company delivered pursuant
to Section 6.1.
“Consolidated Net Tangible Automotive Assets”: the sum of (a) the aggregate
amount of the Company’s automotive assets (less applicable reserves and other
properly deductible items) after deducting therefrom (i) all current liabilities
and (ii) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, plus (b) the Company’s equity
in the net assets of its financial services subsidiaries after deducting
therefrom all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, in each case as set forth in
the most recent financial statements the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1 prepared in accordance with GAAP.
“Continuing Director”: at any date, an individual (a) who is a member of the
board of directors of the Company on the Effective Date, (b) who has been
elected as a member of such board of directors with a majority of the total
votes of Permitted Holders that were cast in such election voted in favor of
such member or (c) who has been nominated to be a member of such board of
directors by a majority of the other Continuing Directors then in office.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Debt”: as defined in Section 7.5.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: at any time, a Lender (i) that has defaulted in its
obligation to make Loans hereunder, (ii) that has, or the Parent Company of
which has, notified the Administrative Agent or the Company, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
(iii) that has, for three or more Business Days, failed to confirm in writing to
the Company, in response to a written request of the Company after the Company
has a reasonable basis to believe such Lender will not comply with its funding
obligations hereunder, that it will comply with its funding obligations
hereunder, (iv) with respect to which a Lender Insolvency Event has occurred and
is continuing or (v) that has, or has a direct or indirect parent company that
has, become the subject of a Bail-In Action.


5





--------------------------------------------------------------------------------







“Disposition”: with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Dividends”: as defined in Section 7.7.
“Dollars” and “$”: the lawful money of the United States.
“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied (or waived in accordance with Section
10.1), which date is April 23, 2019.
“Environmental Laws”: any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating or imposing liability or standards
of conduct concerning protection of human health, the environment or natural
resources, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurocurrency Base Rate”: with respect to any Eurocurrency Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (provided, that the Administrative Agent shall have generally
selected such page for similarly situated borrowers))


6





--------------------------------------------------------------------------------







(in each case, the “Eurocurrency Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Eurocurrency Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the Eurocurrency Screen Rate shall not be available at
such time for any Impacted Interest Period then the Eurocurrency Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurocurrency Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements
“Eurocurrency Reserve Requirements”: a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D. Eurocurrency Reserve Requirements shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Eurocurrency Screen Rate”: as defined in the definition of the term
“Eurocurrency Base Rate”.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities and Exchange Act of 1934, as amended.
“Excluded Subsidiary”: collectively (a) FMCC and each Subsidiary thereof, (b)
Ford Motor Land Development Corporation, a Delaware corporation, and each
Subsidiary thereof, (c) any Subsidiary that is prohibited by any applicable
Requirement of Law from guaranteeing the Obligations, (d) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) subject to Section
6.7(c), any Subsidiary that is a bona fide joint venture and (f) any Foreign
Subsidiary Holding Company.


7





--------------------------------------------------------------------------------







“Existing Credit Agreement”: the Credit Agreement, dated as of December 15, 2006
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time) among the Company, the subsidiary borrowers from time to time
parties thereto, the several banks and other financial institutions and entities
from time to time parties thereto as lenders, JPMorgan Chase Bank, N.A., as
administrative agent, Banco Bradesco S.A., as Brazilian administrative agent,
and JPMorgan Chase Bank, N.A., acting through its Hong Kong Branch, as RMB
administrative agent.
“Existing Credit Agreement Closing Date”: December 15, 2006.
“Existing Credit Agreement Total Extensions of Credit”: the “Total Revolving
Extensions of Credit” (or equivalent term) under, and as defined in, the
Existing Credit Agreement, but excluding any Brazilian Revolving Extensions of
Credit (as defined in the Existing Credit Agreement) under any Class (as defined
in the Existing Credit Agreement) of Brazilian Revolving Commitments (as defined
in the Existing Credit Agreement).
“Existing Credit Agreement Total Revolving Commitments”: the “Total Revolving
Commitments” (or equivalent term) under, and as defined in, the Existing Credit
Agreement, but excluding the Brazilian Revolving Commitments (as defined in the
Existing Credit Agreement).
“Existing Notes”: the senior unsecured notes of the Company issued pursuant to
the Existing Notes Indentures.
“Existing Notes Indentures”: collectively, (a) the Indenture, dated as of
February 15, 1992, between the Company and The Bank of New York, as trustee, and
(b) the Indenture, dated as of January 30, 2002, between the Company and The
Bank of New York (as successor trustee to JPMorgan Chase Bank), as trustee.
“Extensions of Credit”: as to any Lender at any time, an amount equal to the
aggregate principal amount of all Loans held by such Lender then outstanding.
”Facility”: each of (a) the 2022 Commitments and the extensions of credit made
thereunder (the “2022 Facility”) and (b) the 2023 Commitments and the extensions
of credit made thereunder (the “2023 Facility”).
“Facility Fee Rate”: the rate per annum set forth under the relevant column
heading in the Pricing Grid.
“FATCA”:
(a)    sections 1471 to 1474 of the Code, as of the Effective Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), or any associated regulations or other official
guidance;
(b)    any applicable treaty, law, regulation or other official guidance enacted
in any other jurisdiction, or relating to an intergovernmental agreement between
the US and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) above; or


8





--------------------------------------------------------------------------------







(c)    any applicable agreement pursuant to the implementation of paragraphs (a)
or (b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
“Fee Payment Date”: (a) the 15th day of each March, June, September and December
(or, if any such day is not a Business Day, the next succeeding Business Day)
and (b) the last day of the final Fee Payment Period.
“Fee Payment Period”: initially the period from and including the Effective Date
to but excluding the initial Fee Payment Date, and thereafter each period
commencing on and including a Fee Payment Date to but excluding the succeeding
Fee Payment Date (except that the final Fee Payment Period shall end on the date
on which all Commitments have terminated and the Extensions of Credit have been
reduced to zero).
“First Amendment Effective Date”: July 27, 2020.
“Fitch”: Fitch Investors Service, L.P. and its successors.
“FMCC”: Ford Motor Credit Company LLC, a Delaware limited liability company.
“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary. “Foreign Subsidiary Holding Company”: a Subsidiary substantially all
of the Net Book Value of whose assets consists of Capital Stock of Foreign
Subsidiaries.
“Funded Debt”: all Debt having a maturity of more than 12 months from the date
of the most recent balance sheet of the Company and its consolidated
Subsidiaries or having a maturity of less than 12 months but by its terms being
renewable or extendible beyond 12 months from the date of such balance sheet at
the option of the borrower thereof.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of covenants, standards or terms in this Agreement, then the Company
and the Administrative Agent agree to enter into negotiations in order to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Company’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Company, the Administrative Agent and
the Required Lenders, all covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting


9





--------------------------------------------------------------------------------







principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
“Governmental Authority”: any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States or foreign.
“Guarantee Obligation”: as to any Person, any obligation of such Person
guaranteeing any Indebtedness of any other Person.
“Guarantee Reinstatement Date”: the first date following the Effective Date or
any Guarantee Release Date on which the Index Debt fails to maintain at least
two of the following three ratings: at least Baa3 by Moody’s, at least BBB- by
Fitch and/or at least BBB- by S&P.
“Guarantee Release Date”: the first date following any Guarantee Reinstatement
Date on which the Index Debt has at least two of the following three ratings: at
least Baa3 by Moody’s, at least BBB- by Fitch and/or at least BBB- by S&P.
“IBA”: as defined in Section 1.3.
“Impacted Interest Period”: at any time, any Interest Period for which the
Eurocurrency Screen Rate is not available at such time.
“Indebtedness”: of any Person at any date, all indebtedness of such Person for
borrowed money.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Index Debt”: senior, unsecured, long-term Indebtedness of the Company.
“Initial Subsidiary Guarantor”: each Subsidiary listed on Schedule 1.1D.
“Insolvency Proceeding”: each of the following, in each case with respect to the
Company or any other Loan Party or any property or Indebtedness of the Company
or any other Loan Party: (a)(i) any voluntary or involuntary case or proceeding
under any Bankruptcy Law or any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, (ii) any case or proceeding
seeking receivership, liquidation, reorganization, winding up or other similar
case or proceeding, (iii) any case or proceeding seeking arrangement,
adjustment, protection, relief or composition of any debt and (iv) any case or
proceeding seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee or other similar official and (b) any general
assignment for the benefit of creditors.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law


10





--------------------------------------------------------------------------------







or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan, the 15th of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurocurrency Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurocurrency Loan having an Interest Period longer than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period, and (d) as to any
Loan (other than any Loan that is an ABR Loan), the date of any repayment or
prepayment made in respect thereof.
“Interest Period”: as to any Eurocurrency Loan, (i) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Loan and ending one, two, three or six (or, if agreed to by all Lenders,
twelve) months thereafter, as selected by the Company in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, two, three or six (or,
if agreed to by all Lenders, twelve) months thereafter, as selected by the
Company by irrevocable notice to the Administrative Agent not later than 12:00
Noon, New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
(A)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(B)    the Company may not select an Interest Period that would extend beyond
the Revolving Termination Date then in effect; and
(C)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Rate”: at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Eurocurrency Screen Rate for the longest period
(for which the Eurocurrency Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the Eurocurrency Screen Rate for the shortest
period (for which the Eurocurrency Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.
“Judgment Currency”: as defined in Section 10.13.
“Lender Insolvency Event”: with respect to any Lender, that such Lender or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has


11





--------------------------------------------------------------------------------







taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment. For the avoidance of doubt, a Lender that
participates in a government support program will not be considered to be the
subject of a proceeding of the types described in this definition solely by
reason of its participation in such government support program.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Lien”: any mortgage, pledge, lien, security interest, charge, statutory deemed
trust, conditional sale or other title retention agreement or other similar
encumbrance.
“Loan”: any loan made by any Lender pursuant to this Agreement and the other
Loan Documents.
“Loan Documents”: (i) this Agreement and the Notes, (ii) during any New
Guarantee Period, the New Guarantee and (iii) any amendment, waiver, supplement
or other modification to any of the foregoing.
“Loan Parties”: the Company and any New Guarantor.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate amount of Commitments outstanding under such Facility
(or at any time after all of the Commitments thereunder shall have expired or
terminated, the holders of more than 50% of the aggregate amount of Extensions
of Credit thereunder).
“Manufacturing Subsidiary”: a Subsidiary of the Company which owns or leases a
Principal Domestic Manufacturing Property.
“Material Adverse Effect”: a material adverse effect on (a) the financial
condition of the Company and its Subsidiaries taken as a whole or (b) the
validity and enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders hereunder
or thereunder.
“Moody’s”: Moody’s Investors Service, Inc. and its successors.
“Net Book Value”: with respect to any asset of any Person (a) other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (b) with respect to accounts receivable, the gross book value thereof, minus
any specific reserves attributable thereto.
“New Guarantee”: a Guarantee Agreement to be executed and delivered by (a) each
Principal Domestic Subsidiary and (b) each Initial Subsidiary Guarantor that is
then a Domestic Subsidiary and not a Foreign Subsidiary Holding Company,
pursuant to Section 6.7(a) upon the occurrence of a Guarantee Reinstatement
Date, substantially in the form of Exhibit D.
“New Guarantee Period”: a period from and including the 30th day after any
Guarantee Reinstatement Date to but excluding the following Guarantee Release
Date, if any.


12





--------------------------------------------------------------------------------







“New Guarantee Requirement Period”: a period from and including any Guarantee
Reinstatement Date to but excluding the following Guarantee Release Date, if
any.
“New Guarantor”: at any time, a Subsidiary that is a party to a New Guarantee at
such time.
“Non-Excluded Taxes”: as defined in Section 2.15(a). “Non-U.S. Lender”: as
defined in Section 2.15(d). “Note”: as defined in Section 2.13(g).
“Notice of Acceleration”: either (i) a notice delivered by the Administrative
Agent to the Company pursuant to clause (B) of Section 8 or (ii) the occurrence
and continuation of an Event of Default under clause (A) of Section 8.
“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Company (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and Post-Petition Interest) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Loan Documents, or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, fees, prepayment premiums,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or the Lenders
that are required to be paid by the Company pursuant to the terms of any of the
foregoing agreements).
“OFAC”: as defined in Section 4.13.
“Original Currency”: as defined in Section 10.13.
“Other Taxes”: any and all present or future stamp or documentary taxes and any
other excise or property, intangible or mortgage recording taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount”: (a) with respect to Indebtedness, the aggregate
outstanding principal amount thereof, (b) with respect to banker’s acceptances,
letters of credit or letters of guarantee, the aggregate undrawn, unexpired face
amount thereof plus the aggregate unreimbursed drawn amount thereof, (c) with
respect to hedging obligations, the aggregate amount recorded by the Company or
any Subsidiary as its termination liability thereunder, (d) with respect to cash
management obligations or guarantees, the aggregate maximum amount thereof (i)
that the relevant cash management provider is entitled to assert as such as
agreed from time to time by the Company or any Subsidiary and such provider or
(ii) the principal amount of the Indebtedness being guaranteed or, if less, the
maximum amount of such guarantee set forth in the relevant guarantee and (e)
with respect to any other obligations, the aggregate outstanding amount thereof.
“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Regulation Y of the Board), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.


13





--------------------------------------------------------------------------------







“Participant”: as defined in Section 10.6(c). “Participant Register”: as defined
in Section 10.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Additional Senior Facilities”: additional revolving credit facilities
of (or guaranteed by) the Company and any Indebtedness incurred (or other
extensions of credit made) thereunder satisfying the conditions set forth in
Section 2.32 of the Existing Credit Agreement with respect to the establishment
of an Incremental Revolving Facility (as defined in the Existing Credit
Agreement); provided that (a) a certificate of a Responsible Officer of the
Company is delivered to the Administrative Agent at least five Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the establishment of such facility, together with a description of the material
terms and conditions thereof or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the foregoing requirement and such terms and conditions shall
be deemed to satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (b) such facility is established pursuant to a separate agreement
or instrument with the lenders thereof.
“Permitted Holders”: holders of the Company’s Class B Stock on the Effective
Date and other holders of such Capital Stock from time to time; provided that
such holders satisfy the qualifications set forth in clauses (i) through (vii)
of subsection 2.2 of Article Fourth of the Company’s Restated Certificate of
Incorporation as in effect on the Existing Credit Agreement Closing Date.
“Permitted Liens”:
(a)    Liens for taxes, assessments, governmental charges and utility charges,
in each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company in
conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;
(c)    permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company and its Subsidiaries taken as a whole;
(d)    leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Company and its Subsidiaries taken as a whole and licenses
of trademarks and intellectual property rights in the ordinary course of
business;


14





--------------------------------------------------------------------------------







(e)    pledges or deposits made in the ordinary course of business or statutory
Liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or Liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;
(f)    Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;
(g)    purchase money Liens on property (other than shares of Capital Stock or
Indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any Indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
Indebtedness provided, or guaranteed, by a Governmental Authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;
(h)    Liens in existence on the Existing Credit Agreement Closing Date;
provided that no such Lien is spread to cover any additional property after the
Existing Credit Agreement Closing Date and that the amount of Indebtedness
secured thereby is not increased (except as otherwise permitted by this
Agreement);
(i)    Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary; provided however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further, however, that any such Lien may
not extend to any other property owned by the Company or any Subsidiary;
(j)    Liens on property at the time the Company or a Subsidiary acquires the
property, including any acquisition by means of a merger or consolidation with
or into the Company or any Subsidiary; provided, however, that such Liens are
not created, incurred or assumed in connection with, or in contemplation of,
such acquisition; provided further, however, that such Liens may not extend to
any other property owned by the Company or any Subsidiary;
(k)    any Lien securing the renewal, refinancing, replacing, refunding,
amendment, extension or modification, as a whole or in part, of any indebtedness
secured by any Lien permitted by clause (g), (h), (i), (j), (o) and (x) of this
definition or this paragraph (k) without any change in the assets subject to
such Lien
(l)    any Lien arising out of claims under a judgment or award rendered or
claim filed so long as such judgments, awards or claims do not constitute an
Event of Default;
(m)    any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;


15





--------------------------------------------------------------------------------







(n)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts held at
such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business;
(o)    [Reserved];
(p)    [Reserved];
(q)    Liens in favor of lessors pursuant to sale and leaseback transactions to
the extent the Disposition of the assets subject to any such sale and leaseback
transaction is permitted under this Agreement;
(r)    Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Company or a Subsidiary Guarantor;
(s)    Liens under industrial revenue, municipal or similar bonds;
(t)    Liens on securities accounts (other than Liens to secure Indebtedness);
(u)    statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any of its Subsidiaries under Environmental Laws to which any assets of the
Company or any such Subsidiaries are subject;
(v)    a Lien granted by the Company or any of its Subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that such Lien is limited
to the assets located at or about such leased properties;
(w)    servicing agreements, development agreements, site plan agreements and
other agreements with Governmental Authorities pertaining to the use or
development of any of the property and assets of the Company consisting of real
property, provided same are complied with; and
(x)    Liens not otherwise permitted by the foregoing clauses securing
obligations or other liabilities of the Company or any Subsidiary Guarantor;
provided that the Outstanding Amount of all such obligations and liabilities
shall not exceed, at any time, the lesser of (x) $4,000,000,000 and (y) 7.5% of
Consolidated Net Tangible Automotive Assets at such time.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee pension benefit plan (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA) that is subject to
the provisions of Title IV of ERISA or Section 412 of the Code and in respect of
which the Company or a


16





--------------------------------------------------------------------------------







Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.
“Post-Petition Interest”: all interest (or entitlement to fees or expenses or
other charges) accruing or that would have accrued after the commencement of any
Insolvency Proceeding, irrespective of whether a claim for post-filing or
petition interest (or entitlement to fees or expenses or other charges) is
allowed in any such Insolvency Proceeding.
“Pricing Grid”: as set forth on Schedule 1.1C.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to borrowers).
“Principal Domestic Manufacturing Property”: any plant in the United States
owned or leased by the Company or any Subsidiary of the Company, the gross book
value (without deduction of any depreciation reserves) of which on the date as
of which the determination is being made exceeds 0.5% of Consolidated Net
Automotive Tangible Assets and more than 75% of the total production measured by
value (as determined by any two of the following: the Chairman of the Board of
the Company, its President, any Executive Vice President of the Company, any
Group Vice President of the Company, any Vice President of the Company, its
Treasurer or its Controller) of which in the last fiscal year prior to said date
(or such lesser period prior thereto as the plant shall have been in operation)
consisted of one or more of the following: cars or trucks or related parts and
accessories or materials for any of the foregoing. In the case of a plant not
yet in operation or of a plant newly converted to the production of a different
item or items, the total production of such plant and the composition of such
production for purposes of this definition shall be deemed to be the Company’s
best estimate (determined as aforesaid) of what the actual total production of
such plant and the composition of such production will be in the 12 months
following the date as of which the determination is being made.
“Principal Domestic Subsidiary”: a Domestic Subsidiary of the Company (other
than any Excluded Subsidiary) (a) that has Consolidated Total Assets with a Net
Book Value in excess of
$500,000,000 as of the most recent audited annual financial statements delivered
pursuant to Section 6.1 and (b) with respect to which the Company directly or
indirectly owns 80% or more of the Capital Stock or Voting Stock of such
Domestic Subsidiary and the remaining Capital Stock of which is not publicly
held.
“Principal Trade Names”: each of the trademarks listed under the heading
“Principal Trade Names” on Schedule 1.1B and all other Trademarks consisting of
or containing any of the trademarks listed under the heading “Principal Trade
Names” on Schedule 1.1B or any variation or simulation thereof.


17





--------------------------------------------------------------------------------







“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Register”: as defined in Section 10.6(b).
”Regulation U”: Regulation U of the Board as in effect from time to time.
“Repurchase”: as defined in Section 7.7.
“Required Lenders”: at any time, Lenders with Aggregate Exposures constituting a
majority of the Aggregate Exposures of all Lenders.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Responsible Officer”: the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer, assistant treasurer or, for
purposes of Section 6.6 only, the secretary of the Company.
“Revolving Termination Date”: as to any Lender, with respect to the 2022
Commitments, April 30, 2022 and, with respect to the 2023 Commitments, July 27,
2023.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Sale and Leaseback Transaction”: as defined in Section 7.6. “Sanctioned
Country”: as defined in Section 4.13.
“SDN List”: as defined in Section 4.13.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Significant Guarantor”: on any date of determination, each Subsidiary Guarantor
(a) whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 were equal to or greater than 10% of the
sum of (i) the Consolidated Total Automotive Assets at such date plus (ii) the
equity value of the Capital Stock of FMCC owned, directly or indirectly, by the
Company as reflected in the most recent financial statements of FMCC filed with
the SEC or (b) for the purpose of any particular representation, covenant or
default in this Agreement, that, when combined with each other Subsidiary
Guarantor that has breached such representation or covenant or is the subject of
such default, would constitute a Significant Guarantor under the foregoing
clause (a).


18





--------------------------------------------------------------------------------







“Significant New Guarantor”: on any date of determination, each New Guarantor
(a) whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 were equal to or greater than 10% of the
sum of (i) the Consolidated Total Automotive Assets at such date plus (ii) the
equity value of the Capital Stock of FMCC owned, directly or indirectly, by the
Company as reflected in the most recent financial statements of FMCC filed with
the SEC or (b) for the purpose of any particular representation, covenant or
default in this Agreement, that, when combined with each other New Guarantor
that has breached such representation or covenant or is the subject of such
default, would constitute a Significant New Guarantor under the foregoing clause
(a).
“Subsidiary”: with respect to any Person, any corporation, association, joint
venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the Voting Stock is, at the time as of which any determination is being made,
owned or controlled by such Person or one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantor”: each Initial Subsidiary Guarantor, each Additional
Subsidiary Guarantor and each New Guarantor and each other Subsidiary (including
any joint venture), in each case, that becomes a party to the New Guarantee
after the Effective Date pursuant to Section 6.7 or otherwise.
“Syndication Agents”: as listed on the cover hereto.
“Taxes”: any taxes, charges or assessments, including but not limited to income,
sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments.
“Total 2022 Commitments”: at any time, the aggregate Commitments outstanding
under the 2022 Facility then in effect.
“Total 2022 Extensions of Credit”: at any time, the aggregate Extensions of
Credit outstanding under the 2022 Facility at such time.
“Total 2023 Commitments”: at any time, the aggregate Commitments outstanding
under the 2023 Facility then in effect.
“Total 2023 Extensions of Credit”: at any time, the aggregate Extensions of
Credit outstanding under the 2023 Facility at such time.
“Total Available Commitments”: at any time, an amount equal to the excess, if
any, of (a) the Total Commitments then in effect, over (b) the Total Extensions
of Credit then outstanding.
“Total Extensions of Credit”: at any time, the aggregate Outstanding Amount of
the Extensions of Credit of the Lenders at such time.


19





--------------------------------------------------------------------------------







“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.
“Trademark”: trademarks, trade names, business names, trade styles, service
marks, logos and other source or business identifiers, and in each case, all
goodwill associated therewith, and all registrations and recordations thereof
and all rights to obtain such renewals and extensions.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan. “UCC”:
the Uniform Commercial Code.
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” or “U.S.”: the United States of America. “USA Patriot Act”: as
defined in Section 10.18.
“Voting Stock”: with respect to any Person, such Person’s Capital Stock having
the right to vote for election of directors (or the equivalent thereof) of such
Person under ordinary circumstances.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall


20





--------------------------------------------------------------------------------







have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) references to any Person shall
include its successors and assigns.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3    Interest Rates; Eurocurrency Notification. The interest rate on
Eurocurrency Loans is determined by reference to the Eurocurrency Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify a new or
alternative rate of interest. In the event that the London interbank offered
rate is no longer available or in certain other circumstances as set forth in
Section 2.12(c) of this Agreement, such Section 2.12(c) provides a mechanism for
determining an alternate rate of interest. The Administrative Agent will notify
the Company, pursuant to Section 2.12, in advance of any change to the reference
rate upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.12(c), will be similar to, or produce the same value or
economic equivalence of the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


21





--------------------------------------------------------------------------------







1.4    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Capital Stock at such time.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Commitments. (a) Subject to the terms and conditions hereof, each Lender
under any Facility severally agrees to make revolving credit loans under such
Facility in Dollars to the Company from time to time during the Commitment
Period applicable to such Facility; provided that, after giving effect to such
borrowing and the use of proceeds thereof, (i) such Lender’s Extensions of
Credit under the applicable Facility do not exceed the amount of such Lender’s
Commitments and (ii) under such Facility, (ii) the Total 2022 Extensions of
Credit shall not exceed the Total 2022 Commitments then in effect, (iii) the
Total 2023 Extensions of Credit shall not exceed the Total 2023 Commitments then
in effect and (iv) the Total Extensions of Credit shall not exceed the Total
Commitments then in effect. During the Commitment Period in respect of any
Facility, the Company may use the Commitments under such Facility by borrowing,
prepaying the Loans under such Facility in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Loans may from time
to time be Eurocurrency Loans or ABR Loans, as determined by the Company and
notified to the Administrative Agent in accordance with Sections ‎2.2 and 2.8.
(b)    The Company shall repay all outstanding Loans under any Facility of a
Lender on the Revolving Termination Date applicable to such Facility.
2.2    Procedure for Loan Borrowing. The Company may borrow the Commitments
under any Facility during the applicable Commitment Period on any Business Day,
provided that the Company shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) prior to (a) 12:00 Noon, New
York City time, three Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Loans, or (b) 12:00 Noon, New York City time, on the
date of the proposed borrowing, in the case of ABR Loans, specifying (i) the
amount, Facility and Type of Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurocurrency Loans, the respective lengths of the
initial Interest Period(s) therefor. If no election as to the Type of a Loan is
specified in any such notice, then the requested borrowing shall be an ABR Loan.
If no Interest Period with respect to any Eurocurrency Loan is specified in any
such notice, then the Company shall be deemed to have selected an Interest
Period of one month’s duration. Each borrowing under a Facility shall be in an
amount equal to $50,000,000 (or, if the then aggregate Available Commitments in
respect of such Facility are less than $50,000,000, such lesser amount) or a
whole multiple of $10,000,000 in excess thereof. Upon receipt of any such notice
from the Company, the Administrative Agent shall promptly notify each Lender
holding Commitments under the applicable Facility of such notice. Each Lender
holding Commitments under the applicable Facility will make the amount of its
pro rata share of each borrowing available


22





--------------------------------------------------------------------------------







to the Administrative Agent for the account of the Company at the Funding Office
prior to 2:00 P.M., New York City time, on the Borrowing Date requested by the
Company in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Company by the Administrative Agent
crediting the account of the Company on the books of such office or such other
account as the Company may specify to the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.
2.3    [Reserved].
2.4    Facility Fees, etc. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender under any Facility a facility fee for the
period from and including the Effective Date (or such later date as such Lender
shall become a Lender hereunder) to the day on which all Extensions of Credit
under such Facility of such Lender have been paid in full and the Commitments
under such Facility of such Lender have been terminated, computed at the
Facility Fee Rate for such Facility on the average daily amount of the
Commitments under such Facility of such Lender (whether used or unused) or, if
such Commitments under such Facility have been terminated, on the daily average
Extensions of Credit under such Facility of such Lender during the related Fee
Payment Period for which payment is made, payable in arrears on each Fee Payment
Date, commencing on the first such date to occur after the Effective Date.
(b)    The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.
2.5    Termination or, Reduction or Reallocation of Commitments.
(a)    The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments under any
Facility or, from time to time, to reduce the amount of the Commitments under
any Facility; provided that no such termination or reduction of Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, the Total Extensions of Credit would
exceed the Total Commitments, the Total 2022 Extensions of Credit would exceed
the Total 2022 Commitments or the Total 2023 Extensions of Credit would exceed
the Total 2023 Commitments. Any such reduction shall be in an amount equal to
$250,000,000, or a whole multiple of $25,000,000 in excess thereof, and shall
reduce permanently the Commitments under such Facility then in effect. Each
notice delivered by the Company pursuant to this Section 2.5 shall be
irrevocable; provided, that a notice to terminate any Commitments delivered by
the Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or a Change of Control, in which case, such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
Notwithstanding the foregoing, the revocation of a termination notice shall not
affect the Company’s obligation to indemnify any Lender in accordance with
Section ‎2.15(g)2.16 for any loss or expense sustained or incurred as a
consequence thereof.
(b)    Any 2022 Lender may at any time or from time to time after the First
Amendment Effective Date and prior to the Revolving Termination Date in respect
of the 2022


23





--------------------------------------------------------------------------------







Facility, with the written consent of the Company, by written notice to the
Administrative Agent and the Company, convert all or any portion of its 2022
Revolving Commitments under the 2022 Facility into 2023 Commitments under the
2023 Facility; provided that (i) after giving effect to any such conversion and
any prepayment of the 2022 Loans (which may include a non pro rata prepayment of
the 2022 Loans of the converting 2022 Revolving Lender), the Total 2022
Extensions of Credit shall not exceed the Total 2022 Commitments then in effect,
(ii) at the time of such conversion no Default or Event of Default shall have
occurred and be continuing and (iii) in the case of any conversion of less than
all of such Lender’s 2022 Commitments, the aggregate amount of such Lender’s
2022 Commitments to be converted shall be in a minimum amount of $25,000,000 and
an integral multiple of $5,000,000. Each notice from a 2022 Lender pursuant to
this paragraph (b) shall set forth the amount of 2022 Commitments under the 2022
Facility to be converted into 2023 Commitments under the 2023 Facility and the
date of such conversion (which shall be at least three Business Days after the
date of such notice) and shall also set forth the consent of the Company to such
conversion. On the date of any such conversion, the relevant 2022 Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine are necessary in order to
cause, after giving effect to such conversion and any application of any such
amounts to prepay Loans under the 2022 Facility of the converting Lender in
effect prior to such conversion (which prepayments may be non pro rata), the
Loans under each Facility to be held ratably by all Lenders under such Facility
in accordance with their respective Commitments under such Facility after giving
effect to such conversion.
(c)    The Commitments under each Facility as in effect immediately prior to the
First Amendment Effective Date shall remain in effect until the First Amendment
Effective Date. Immediately following the First Amendment Effective Date, the
Commitments set forth in Schedule 1.1A under the heading “Following the First
Amendment Effective Date” shall take effect, and all Extensions of Credit by
Lenders with 2023 Commitments shall automatically become Extensions of Credit
under the corresponding 2023 Facility.
2.6    Optional Prepayments. The Company may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 12:00 Noon, New York City time, on the day
of such prepayment, in the case of ABR Loans, which notice shall specify the
applicable Facility and the date and amount of prepayment and whether the
prepayment is of Eurocurrency Loans or ABR Loans; provided, that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Company shall also pay any amounts owing pursuant
to Section ‎2.15(g)2.16; provided, further, that such notice to prepay the Loans
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities or a Change of Control, in which case
such notice may be revoked by the Company (by further notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
prepayment notice shall not affect the Company’s obligation to indemnify any
Lender in accordance with Section 2 .15(g)2.16 for any loss or expense sustained
or incurred as a consequence thereof. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Loans that are ABR Loans)


24





--------------------------------------------------------------------------------







accrued interest to such date on the amount prepaid. Partial prepayments of
Loans shall be in an integral multiple of $1,000,000 and no less than
$25,000,000.
2.7    Mandatory Prepayments. If, at any time the aggregate outstanding
Extensions of Credit under theany Facility exceeds the aggregate Commitments
under thesuch Facility then in effect, then the Administrative Agent shall
notify the Company and, within five Business Days of such notice, the Company
shall prepay Loans under thesuch Facility in an aggregate principal amount at
least equal to such excess.
2.8    Conversion and Continuation Options. (a) The Company may elect from time
to time to convert Eurocurrency Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the third Business Day preceding the proposed conversion
date, provided that any such conversion of Eurocurrency Loans that is not made
on the last day of an Interest Period with respect thereto shall be subject to
Section ‎2.15(g)2.16. The Company may elect from time to time to convert ABR
Loans to Eurocurrency Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 12:00 Noon, New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor); provided that no
ABR Loan under a particular Facility may be converted into a Eurocurrency Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent or the RequiredMajority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender and the Company.
(b)    Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period(s) to be applicable to such Loans;
provided that no Eurocurrency Loan under a particular Facility may be continued
as such when any Event of Default has occurred and is continuing and the
Administrative Agent has or the RequiredMajority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations (and the Administrative Agent shall notify the Company within a
reasonable amount of time of any such determination); and provided, further,
that if the Company shall fail to give any required notice as described above in
this paragraph such Loan shall be automatically continued as a Eurocurrency Loan
or an ABR Loan, as applicable, on the last day of such then expiring Interest
Period and, in the case of any Eurocurrency Loan, shall have an Interest Period
of the same duration as such expiring Interest Period. Upon receipt of any such
notice (or any such automatic continuation), the Administrative Agent shall
promptly notify each Lender and the Company.
2.9    Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than 30
Eurocurrency Tranches shall be outstanding at any one time.


25





--------------------------------------------------------------------------------







2.10    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such Interest Period
plus the Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2% per annum and (ii) if all or a portion of any interest
payable on any Loan or any fee payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2% per annum, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
2.11    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of each determination of a Eurocurrency Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR or
the Eurocurrency Reserve Requirements shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change in interest
rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Company and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).
2.12    Inability to Determine Interest Rate; Illegality. (a) If prior to the
first day of any Interest Period:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate (including because the Eurocurrency Screen
Rate is not available or published on a current basis) for such Interest Period,
or


26





--------------------------------------------------------------------------------







(ii)    the Administrative Agent shall have received notice from the
RequiredMajority Facility Lenders in respect of the relevant Facility that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, or
(iii)    the Administrative Agent determines (which determination shall be
conclusive and binding upon the Company) that deposits in Dollars are not
generally available in the applicable market;
the Administrative Agent shall give telecopy or telephonic notice (followed
promptly by written notice) thereof to the Company and the Lenders as soon as
practicable thereafter. If such notice is given pursuant to clause (i) or (ii)
of this Section 2.12(a) in respect of Eurocurrency Loans, then (1) any
Eurocurrency Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (2) any ABR Loans that were to have been converted
on the first day of such Interest Period to Eurocurrency Loans shall be
continued as ABR Loans and (3) any outstanding Eurocurrency Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
(b)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Loans as contemplated by this Agreement, such
Lender shall give notice thereof to the Administrative Agent and the Company
describing the relevant provisions of such Requirement of Law (and, if the
Company shall so request, provide the Company with a memorandum or opinion of
counsel of recognized standing (as selected by such Lender) as to such
illegality), following which, in the case of Eurocurrency Loans, (A) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue such
Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans shall
forthwith be cancelled and (B) such Lender’s outstanding Eurocurrency Loans
shall be converted automatically on the last day of the then current Interest
Periods with respect to such Loans (or within such earlier period as shall be
required by law) to ABR Loans. If any such conversion or prepayment of a
Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Company shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.16.
(c)    If at any time the Company notifies the Administrative Agent that the
Company has determined or the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the
Eurocurrency Screen Rate has made a public statement that the administrator of
the Eurocurrency Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Eurocurrency Screen Rate),
(x) the administrator of the Eurocurrency Screen Rate has made a public
statement identifying a specific date after which the Eurocurrency Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Eurocurrency
Screen Rate), (y) the supervisor for the administrator of the Eurocurrency
Screen Rate has made a public statement identifying a specific date after which
the Eurocurrency Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the Eurocurrency Screen
Rate or a


27





--------------------------------------------------------------------------------







Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurocurrency
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Company shall endeavor to establish an
alternate rate of interest to the Eurocurrency Rate (which, for the avoidance of
doubt, may include a positive or negative adjustment that may enable the parties
hereto to mitigate some of the differences between the Eurocurrency Rate and the
alternate rate of interest) that gives due consideration to the then prevailing
market convention and/or any selection or recommendation by the Federal Reserve
Board and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Federal Reserve Board and/or the Federal Reserve
Bank of New York or any successor thereto, in each case, for determining a rate
of interest for syndicated loans in the United States at such time, and shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a change
in the Applicable Margin); provided that, if such alternate rate of interest as
so determined would be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.1, such amendment shall become effective, with respect to any
relevant Facility, without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such proposed amendment is
provided to the Lenders, a written notice from the RequiredMajority Facility
Lenders in respect of such Facility stating that such RequiredMajority Facility
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.12(c), only to the extent the Eurocurrency
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any interest election request pursuant to Section 2.8
that requests the conversion of any Loan to, or continuation of any Loan as, a
Eurocurrency Loan shall be ineffective and (y) if any request for a Loan
pursuant to Section 2.2 constitutes a request for a Eurocurrency Loan, such Loan
shall be made as an ABR Loan.
2.13    Pro Rata Treatment and Payments; Evidence of Debt. (a) Each borrowing of
Loans under any Facility by the Company from the Lenders under such Facility
hereunder and any reduction of the Commitments of the Lenders under any Facility
shall be made pro rata according to the respective Aggregate Exposure
Percentages of the Lenders in such Facility except to the extent required or
permitted pursuant to Section 2.18.
(b)    Each payment (including each prepayment) by the Company on account of
principal of and interest on the Loans under any Facility shall be made pro rata
according to the respective outstanding principal amounts of the Loans under
such Facility then held by the Lenders under such Facility, except to the extent
required or permitted pursuant to Section 2.18.
(c)    All payments (including prepayments) to be made by the Company hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 3:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurocurrency Loans) becomes due and payable on a day


28





--------------------------------------------------------------------------------







other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Company a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate up
to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from the Company.
(e)    Unless the Administrative Agent shall have been notified in writing by
the Company prior to the date of any payment due to be made by the Company
hereunder that the Company will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Company is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Company within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Company.
(f)    Notwithstanding anything to the contrary in this Section 2.13, while a
Notice of Acceleration is in effect, all payments and distributions by the
Administrative Agent on account of Obligations shall be applied (except as
otherwise agreed to by the Administrative Agent and the RequiredMajority
Facility Lenders under each Facility adversely effected thereby and, in the case
of clause (vi), the Company) in the following order:
(i)    first, to pay Obligations in respect of any fees, expense reimbursements
or indemnities then due to the Administrative Agent;
(ii)    second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Lenders;


29





--------------------------------------------------------------------------------







(iii)    third, to pay interest then due and payable in respect of all
Obligations;
(iv)    fourth, to pay or prepay principal payments for all Obligations;
(v)    fifth, to pay all other Obligations; and
(vi)    sixth, as directed by the Company.
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations set forth in any of
clauses (i) through (v) above, the available funds being applied with respect to
any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligations ratably, based on the proportion of
the Administrative Agent’s, each Lender’s interest in the aggregate outstanding
Obligations described in such clauses.
(g)    The Company agrees that, upon the request to the Administrative Agent by
any Lender, the Company will promptly execute and deliver to such Lender a
promissory note of the Company evidencing any Loans of such Lender,
substantially in the forms of Exhibit C (a “Note”), with appropriate insertions
as to date and principal amount.
2.14    Requirements of Law. Except with respect to Taxes, which shall be
governed exclusively by Section 2.15 of this Agreement:
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Effective Date:
(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
(ii)    shall impose on such Lender any other condition; and the result of any
of the foregoing is to increase the cost to such Lender, by an amount that such
Lender deems material, of making, converting into, continuing or maintaining
Eurocurrency Loans or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Company shall pay such Lender, within 15
Business Days of receipt of notice from the relevant Lender as described below,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Company (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled (including a reasonably detailed calculation of
such amounts).
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any


30





--------------------------------------------------------------------------------







Governmental Authority made subsequent to the Effective Date shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 Business Days
after submission by such Lender to the Company (with a copy to the
Administrative Agent) of a written request therefor (together with a reasonably
detailed description and calculation of such amounts), the Company shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Company shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Company of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Company pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
2.15    Taxes. (a) All payments made by the Company under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(a) net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document) and (b) any branch profit
taxes imposed by the United States or any similar tax imposed by any other
Governmental Authority. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non- Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, (i) the Company (as applicable) shall make such
deductions and shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable laws and (ii) the amounts so payable to
the Administrative Agent or such Lender hereunder shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Company shall not be required to increase
any such amounts payable to the Administrative Agent or any Lender with respect
to any Non-Excluded Taxes except to the extent that any change in applicable
law, treaty or governmental rule, regulation or governmental authorization after
the time such Lender (including any new or successor Administrative Agent)
becomes a party to


31





--------------------------------------------------------------------------------







this Agreement (“Change in Tax Law”), shall result in an increase in the rate of
any deduction, withholding or payment from that in effect at the time such
Lender becomes a party to this Agreement, in respect of payments to such Lender
hereunder, but only to the extent of such increase. Notwithstanding anything to
the contrary herein, the Company shall not be required to increase any amounts
payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes that are attributable to such Person’s failure to comply with
the requirements of paragraph (d) or (e) of this Section 2.15 except as such
failure relates to a Change in Tax Law rendering such Person legally unable to
comply or (ii) are Taxes imposed under FATCA.
(b)    In addition, the Company shall pay any Other Taxes over to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Company, as promptly as possible thereafter the Company shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Company showing payment thereof. If the Company fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Company shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest, additions to tax,
expenses or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure; provided, however, no such
indemnification obligation shall arise if the failure to pay any Non-Excluded
Taxes when due arose solely from or was caused solely by, directly or
indirectly, any breach of any representation or covenant in this Agreement by
the applicable Lender or the Administrative Agent. The indemnification payment
under this Section 2.15(c) shall be made within 30 days after the date the
Administrative Agent or such Lender (as the case may be) makes a written demand
therefor (together with a reasonably detailed calculation of such amounts).
(d)    Each Lender (or Transferee) (i) that is not a “U.S. person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN, Form W- 8BEN-E or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of a Form W-8BEN, Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from U.S. federal withholding tax on all payments by the Company under this
Agreement and the other Loan Documents and (ii) that is a “U.S. Person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (or in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two properly completed and
duly executed copies of U.S. Internal Revenue Service Form W-9. Such forms shall
be delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). Thereafter, each Lender shall,
to the extent it is legally able to do so, deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender at
any other time prescribed by applicable law or as reasonably requested by the
Company. In the event of a Change in Tax Law, each Lender shall deliver all such
forms that it is legally able to deliver, including any form claiming a reduced
rate of U.S. federal withholding tax on payments by the Company under this


32





--------------------------------------------------------------------------------







Agreement and any other Loan Document. Each Non-U.S. Lender shall promptly
notify the Company at any time it determines that it is no longer in a position
to provide any previously delivered certificate to the Company (and any other
form of certification adopted by the U.S. taxing authorities for such purpose).
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent on or before the
Effective Date, at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (ii), “FATCA” shall include any
amendments made to FATCA after the Effective Date.
(e)    If the Administrative Agent, any Transferee or any Lender determines, in
its sole good faith discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section 2.15, it shall pay over such refund to the Company (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Company under this Section 2.15 with respect to the Non-Excluded Taxes or
Other Taxes giving rise to such refund), net of all out-of- pocket expenses of
the Administrative Agent, such Transferee or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Company, upon the request of the
Administrative Agent, such Transferee or such Lender, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such
Transferee or such Lender in the event the Administrative Agent, such Transferee
or such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to (i) interfere with the right of the
Administrative Agent, any Transferee or any Lender to arrange its tax affairs in
whatever manner it sees fit, (ii) obligate the Administrative Agent, any
Transferee or any Lender to claim any tax refund, (iii) require the
Administrative Agent, any Transferee or any Lender to make available its tax
returns (or any other information relating to its taxes or any computation in
respect thereof which it deems in its sole discretion to be confidential) to the
Company or any other Person, or (iv) require the Administrative Agent, any
Transferee or any Lender to do anything that would in its sole discretion
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.
(f)    Each Assignee shall be bound by this Section 2.15.
(g)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.16    Indemnity. The Company agrees to indemnify each Lender for, and to hold
each Lender harmless from, any actual loss or expense that such Lender may


33





--------------------------------------------------------------------------------







sustain or incur as a consequence of (a) default by the Company in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Company has given a notice requesting the same in accordance with the provisions
of this Agreement, (b) default by the Company in making any prepayment of or
conversion from Eurocurrency Loans after the Company has given a notice thereof
in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurocurrency Loans (or the conversion of a Eurocurrency Loan into
a Loan of a different Type) on a day that is not the last day of an Interest
Period with respect thereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of an Interest Period therefor as a result of a request by
the Company pursuant to Section 2.18. Such indemnification may include an amount
up to the excess, if any, of (i) the amount of interest that would have accrued
on the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the relevant interbank market. A certificate as to any amounts payable pursuant
to this Section submitted to the Company by any Lender (together with a
reasonably detailed calculation of such amounts) shall be conclusive in the
absence of manifest error and shall be payable within 30 days of receipt of any
such notice. The agreements in this Section ‎2.15(g)6 2.16 shall survive the
termination of this Agreement and the payment of the Loans hereunder.
2.17    Change of Applicable Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14 or 2.15(a)
with respect to such Lender, it will, if requested by the Company, use
commercially reasonable efforts (subject to overall policy considerations of
such Lender) to designate another Applicable Lending Office for any Loans
affected by such event with the object of avoiding or minimizing the
consequences of such event; provided, that such designation is made on terms
that, in the commercially reasonable judgment of such Lender, do not cause such
Lender and its lending office(s) to suffer any material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Company or the rights of
any Lender pursuant to Section 2.144 or 2.15(a).
2.18    Replacement/Termination of Lenders. (a) The Company shall be permitted
to replace with a replacement financial institution or terminate the Commitments
and repay any outstanding Loans of any Lender that (i) requests reimbursement
for amounts owing pursuant to Section 2.144 or 2.15(a) or (ii) fails to give its
consent for any amendment or waiver requiring the consent of 100% of the Lenders
or all affected Lenders (and such Lender is an affected Lender) or 100% of the
Lenders under a particular Facility and for which Lenders holding at least 66
2/3% of the Loans and/or Commitments required for such vote have consented or
(iii) fails to give its consent to an extension of any Revolving Termination
Date to which the Majority Facility Lenders under the applicable Facility have
consented; provided that (A) no Event of Default shall have occurred and be
continuing at the time of such replacement, (B) the


34





--------------------------------------------------------------------------------







replacement financial institution or the Company, as applicable, shall purchase
or repay, at par plus accrued interest and accrued fees thereon, all Loans owing
to such replaced or terminated Lender on or prior to the date of replacement or
termination, (C) the Company shall be liable to such replaced or terminated
Lender under Section 2.16 if any Eurocurrency Loan owing to such replaced Lender
shall be purchased or repaid other than on the last day of the Interest Period
relating thereto, (D) any replacement financial institution, if not a Lender,
shall be reasonably satisfactory to the Administrative Agent, (E) any replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Company shall be obligated to pay
the registration and processing fee referred to therein), (F) until such time as
such replacement shall be consummated, the Company shall pay all additional
amounts (if any) required pursuant to Section 2.14 or 2.15(a), as the case may
be and (G) any such replacement, termination and/or repayment shall not be
deemed to be a waiver of any rights that the Company, the Administrative Agent
or any other Lender shall have against the replaced Lender.
(b)    (i) The unfunded amount of the Commitments of any Lender that becomes a
Defaulting Lender shall be automatically terminated (and the facility fees
payable thereon pursuant to Section 2.4(a) shall cease to accrue) on the date
that is 30 days after such Lender becomes a Defaulting Lender, unless the
Company has waived the termination of all of such Commitments, or any part of
such Commitments to the extent such Defaulting Lender has sold participations
therein pursuant to Section 10.6(c), in each case prior to such date (such date
of termination, the “Termination Date”), and (ii) any funded amount of the
Commitments of any Lender that becomes a Defaulting Lender shall be terminated
and repaid on the Termination Date or from time to time as the Company
determines to repay the outstanding Loans of such Defaulting Lender, which it
shall be permitted to do on a non-pro rata basis, notwithstanding Section 2.133;
provided that to the extent that any termination under clause (i) or (ii) of
this Section 2.18(b) would cause the Extensions of Credit of any Lender under
theany Facility to exceed the Commitments of such Lender under thesuch Facility,
the Company shall repay Loans of such Lender under thesuch Facility, so as to
eliminate such excess. In the case of either clause (i) or (ii), the Company
may, at its option, replace, in whole or in part, any such Lender with one or
more replacement financial institutions (which agree to act as such) with
aggregate Commitments not to exceed the Commitment that was terminated; provided
that (A) if such Lender is being replaced or terminated pursuant to clause (ii)
of this Section 2.18(b), the replacement financial institution or the Company,
as applicable, shall purchase or repay, at par plus accrued interest and accrued
fees thereon, those Loans owing to such replaced or terminated Lender that the
Company elects to purchase or repay (or cause to be purchased or repaid, as
applicable) on the date of such replacement or termination, and the Company
shall be liable to such replaced or terminated Lender under Section ‎2.15(g)6
2.16 if any Eurocurrency Loan owing to such replaced Lender shall be purchased
or repaid other than on the last day of the Interest Period relating thereto,
(B) any replacement financial institution, if not a Lender, shall be reasonably
satisfactory to the Administrative Agent, (C) any replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided that the Company shall be obligated to pay the registration and
processing fee referred to therein), (D) until such time as such replacement
shall be consummated, the Company shall pay all additional amounts (if any)
required pursuant to Section 2.144 or 2.15(a), as the case may be, and (E) any
such replacement, termination and/or repayment shall not be deemed to be a
waiver of any rights that the Company, the Administrative Agent or any other
Lender shall have against the replaced Lender.


35





--------------------------------------------------------------------------------







SECTION 3.    [RESERVED].
SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make the Loans, the
Company hereby represents and warrants to each Lender that:
4.1    Financial Condition. The consolidated financial statements of the Company
included in its Annual Report on Form 10-K, for the twelve-month period ended
December 31, 2018 (the “2018 10-K”), as amended on or before the Effective Date
and filed with the SEC, present fairly, in all material respects, in accordance
with GAAP, the financial condition and results of operations of the Company and
its Subsidiaries as of, and for, the twelve-month period ended on December 31,
2018; provided that the foregoing representation shall not be deemed to have
been materially incorrect if, in the event of a subsequent restatement of such
financial statements, the changes reflected in such restatement(s) are not
materially adverse to the rights and interests of the Lenders under the Loan
Documents (taking into account the creditworthiness of the Company and its
Subsidiaries, taken as a whole, at such time).
4.2    No Change. Between the date of filing with the SEC of the 2018 10-K and
the Effective Date, there has been no development or event which has had a
Material Adverse Effect.
4.3    Existence. Each Loan Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has the
power and authority to conduct the business in which it is engaged and (c) is
duly qualified and in good standing in each jurisdiction where it is required to
be so qualified and in good standing, except to the extent all failures with
respect to the foregoing clauses (a), (b) and (c) could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority to execute, deliver and perform its obligations
under each Loan Document to which it is a party and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
thereof and has duly executed and delivered each Loan Document to which it is a
party and each such Loan Document constitutes a legal, valid and binding
obligation of such Person enforceable against each such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Loan Party, except to the extent all such violations could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
4.6    Litigation. Except as set forth, or contemplated, in the 2018 10-K, no
litigation, investigation, proceeding or arbitration is pending, or to the best
of the


36





--------------------------------------------------------------------------------







Company’s knowledge, is threatened against the Company or any Significant
Guarantor as of the Effective Date that could reasonably be expected to have a
Material Adverse Effect.
4.7    No Default. As of the Effective Date, neither the Company nor any
Significant Guarantor is in default under any of its material Contractual
Obligations, except where such default could not reasonably be expected to have
a Material Adverse Effect.
4.8    Intellectual Property. As of the Effective Date, the Company and each
Initial Subsidiary Guarantor own, or are licensed to use, all Intellectual
Property necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to own or be
licensed could not reasonably be expected to have a Material Adverse Effect.
4.9    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board.
4.10    ERISA. Each Plan, the Company and its Subsidiaries are in compliance
with all material provisions of ERISA and all material applicable provisions of
the Code, except to the extent that all failures to be in compliance could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
4.11    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
4.12    Initial Subsidiary Guarantors. As of the Effective Date, the information
set forth on Schedule 1.1D is true and correct in all material respects.
4.13    Sanctions. The Company has implemented and maintains in effect corporate
policies reasonably designed to promote compliance by the Company, its
Subsidiaries and their respective employees with applicable laws administered by
and regulations promulgated or issued by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”). Neither the Company nor any of its
Subsidiaries is included on the Specially Designated Nationals and Blocked
Persons List (the “SDN List”) maintained by OFAC or has a physical place of
business, or is organized or resident, in Crimea, Cuba, Iran, North Korea,
Sudan, or Syria. The Company will not knowingly use the proceeds of the Loans,
directly or indirectly, to fund any activities or business (i) of or with any
individual or entity that is included on the SDN List or (ii) in, or with the
government of, any country that is the subject of comprehensive territorial
sanctions administered by OFAC (a “Sanctioned Country”), except in the case of
(i) or (ii), to the extent licensed or otherwise authorized under U.S. law.
Notwithstanding the foregoing, if any country, region, or territory, including
Crimea, Cuba, Iran, North Korea, Sudan, or Syria, shall no longer be the subject
of comprehensive territorial sanctions administered by OFAC, then it shall not
be considered a Sanctioned Country for purposes hereof and the provisions of
this Section 4.13 shall no longer apply with respect to that country, region, or
territory.


37





--------------------------------------------------------------------------------







4.14    Environmental Laws. The Company is in compliance in all material
respects with all applicable Environmental Laws, except to the extent failure to
comply would not reasonably be expected to have a Material Adverse Effect.
SECTION 5.    CONDITIONS PRECEDENT
5.1    Conditions to Effectiveness. This Agreement shall be effective upon the
following conditions having been satisfied or waived in accordance with Section
10.1:
(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Company and
each Person listed on Schedule 1.1A.
(b)    Fees. All fees required to be paid on the Effective Date shall have been
paid.
(c)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (i) Davis Polk & Wardwell LLP, New York counsel to the Company,
substantially in the form of Exhibit E-1 and (ii) in-house counsel to the
Company, substantially in the form of Exhibit E-2.
(d)    Effective Date Certificate; Certified Certificate of Incorporation; Good
Standing Certificate. The Administrative Agent shall have received (i) a
certificate of the Company, dated the Effective Date, substantially in the form
of Exhibit F, with appropriate insertions and attachments, including the
restated certificate of incorporation of the Company, certified by the relevant
authority of the jurisdiction of organization of the Company, (ii) a good
standing certificate for the Company from its jurisdiction of organization and
(iii) a certificate of the Company, dated the Effective Date, to the effect that
the conditions set forth in Section 5.2(b), (c) and (d) have been satisfied.
(e)    Beneficial Ownership Regulation. So long as reasonably requested in
writing at least ten (10) Business Days prior to the Effective Date, the
Administrative Agent shall have received, at least three (3) Business Days prior
to the Effective Date, to the extent the Company qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Company.
The Administrative Agent shall promptly notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan requested to be made by it on any date (including its initial
extension of credit) is subject to the satisfaction (or waiver in accordance
with Section 10.1) of the following conditions precedent as of the date of such
Loan:
(a)    Effective Date. The Effective Date shall have occurred.
(b)    Representations and Warranties. Each of the representations and
warranties made by the Company in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the


38





--------------------------------------------------------------------------------







extent such representations and warranties relate to an earlier date (including
those set forth in Sections 4.2, 4.6, 4.7, 4.8 and 4.12), in which case, such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).
(c)    No Event of Default. No Event of Default shall have occurred and be
continuing on such date, before and after giving effect to the extensions of
credit requested to be made on such date and the use of proceeds thereof.
(d)    No Pro Forma Default. No Default shall be continuing after giving effect
to the extensions of credit requested to be made on such date and the use of
proceeds thereof; provided that, if any Default has occurred and is continuing
on such date prior to the application of such proceeds, the Company shall have
identified such Default in the request for such extension of credit and shall
have represented to the Administrative Agent in such request that the proceeds
of such extension of credit shall be used to cure such Default prior to such
Default becoming an Event of Default.
Each borrowing hereunder shall constitute a representation and warranty by the
Company as of the date of such borrowing that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder is owing to any Lender:
6.1    Company Financial Statements. The Company shall deliver to the
Administrative Agent, audited annual financial statements and unaudited
quarterly financial statements of the Company within 15 days after the Company
is required to file the same with the SEC pursuant to Section 13 or Section
15(d) of the Exchange Act (or, if the Company is not required to file annual
financial statements or unaudited quarterly financial statements with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act, then within 15 days
after the Company would be required to file the same with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act if it had a security listed and
registered on a national securities exchange); provided, that the foregoing time
period shall automatically be extended to the earlier of (a) the date that is
five days prior to the date of the occurrence of any “event of default” (or any
comparable term) under any of the Existing Notes as a result of the failure by
the Company to provide annual or quarterly financial statements to the extent
required under the related Existing Notes Indenture and (b) in the case of
audited annual financial statements, within 240 days after the end of the
Company’s fiscal year, and in the case of unaudited quarterly financial
statements, within 220 days after the end of each of the first three quarterly
periods of each fiscal year; provided, further, that such financial statements
shall be deemed to be delivered upon the filing with the SEC of the Company’s
Form 10-K or Form 10-Q for the relevant fiscal period.
6.2    [Reserved.]
6.3    Compliance Certificates. The Company shall deliver to the Administrative
Agent concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, no Default or Event of
Default has


39





--------------------------------------------------------------------------------







occurred and is continuing as of the date of such certificate, except as
specified in such certificate, and (ii) unless the Total Available Revolving
Commitments (as defined in the Existing Credit Agreement) (including any unused
commitment under any Incremental Revolving Facility (as defined in the Existing
Credit Agreement), or any Permitted Additional Senior Facility) is equal to or
greater than $4,000,000,000, containing a calculation of Available Liquidity as
of the last day of the fiscal period covered by such financial statements.
6.4    Maintenance of Business; Existence. The Company will continue to engage
primarily in the automotive business and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable actions to maintain
all rights necessary for the normal conduct of its business, except to the
extent that failure to do so would not have a Material Adverse Effect.
6.5    Maintenance of Property; Insurance. The Company will, and will cause each
Significant Guarantor to, maintain, as appropriate, with insurance companies
that the Company believes (in the good faith judgment of the management of the
Company) are financially sound and responsible at the time the relevant coverage
is placed or renewed, insurance in amounts (after giving effect to any
self-insurance which the Company believes (in the good faith judgment of
management of the Company) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Company believes (in the good faith judgment of the
management of the Company) are reasonable in light of the size and nature of its
business.
6.6    Notices. Promptly upon a Responsible Officer of the Company becoming
aware thereof, the Company will give notice to the Administrative Agent of the
occurrence of any Default or Event of Default. Each notice pursuant to this
Section shall be accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
Company or the relevant Subsidiary proposes to take with respect thereto.
6.7    New Guarantee. (a) Within 30 days after any Guarantee Reinstatement Date,
the Company shall deliver, or cause to be delivered, to the Administrative Agent
the New Guarantee, executed and delivered by (i) each Principal Domestic
Subsidiary and (ii) each Initial Subsidiary Guarantor that is then a Domestic
Subsidiary and not a Foreign Subsidiary Holding Company, together with customary
secretary’s certificates, resolutions and legal opinions.
(b)    During any New Guarantee Requirement Period, within 30 days after the
formation or acquisition of any Principal Domestic Subsidiary (or the making of
a single investment or a series of related investments having a value
(determined by reference to Net Book Value, in the case of an investment of
assets) of $500,000,000 or more in the aggregate by the Company or a Principal
Domestic Subsidiary, directly or indirectly, in a Domestic Subsidiary (other
than an Excluded Subsidiary) that is not a Principal Domestic Subsidiary that
results in such Domestic Subsidiary becoming a Principal Domestic Subsidiary),
the Company shall (or shall cause the relevant Subsidiary to), unless a
Guarantee Release Date shall have occurred prior to such 30th day, cause such
Principal Domestic Subsidiary (or Domestic Subsidiary receiving such
investment(s)) to become a party to the New Guarantee.


40





--------------------------------------------------------------------------------







(c)    The Company shall use its commercially reasonable efforts, during any New
Guarantee Requirement Period, to cause any domestic joint venture that is an
Excluded Subsidiary pursuant to clause (e) of the definition of “Excluded
Subsidiary” but that would otherwise be a Principal Domestic Subsidiary and in
which the Company directly or indirectly owns at least 80% of the voting or
economic interest, to become a New Guarantor (it being understood that such
efforts shall not require any economic or other significant concession with
respect to the terms of such joint venture arrangements).
SECTION 7.    NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder is owing to any Lender:
7.1    Available Liquidity. The Company shall not permit Available Liquidity to
be less than $4,000,000,000 at any time.
7.2    Liens. The Company will not, and will not permit (i) any Initial
Subsidiary Guarantor that is then a Domestic Subsidiary and not a Foreign
Subsidiary Holding Company or (ii) any Principal Domestic Subsidiary to, create,
incur, assume or suffer to exist any Lien upon any of its assets except
Permitted Liens.
7.3    Asset Sale Restrictions.
(a)    Ford Motor Credit. The Company shall not permit any Disposition or
issuance of the Capital Stock of FMCC that results in the Company owning,
directly or indirectly, less than 49% of the outstanding Capital Stock of FMCC.
(b)    Principal Trade Names. The Company shall not Dispose of any Principal
Trade Name.
(c)    All or Substantially All Assets. The Company shall not, nor shall it
permit its Significant Guarantors to, Dispose of all or substantially all of the
assets of the Company and its Subsidiaries, on a consolidated basis, other than
pursuant to a transaction permitted under Section 7.4(a).
Notwithstanding anything in this Section 7.3 to the contrary, any Disposition
described in this Section 7.3 shall be permitted if such Disposition is to the
Company or any Subsidiary Guarantor. In addition it is understood that the
Company and its Subsidiaries may otherwise Dispose of their assets except to the
extent expressly restricted pursuant to this Section 7.3 and Sections 7.4 and
7.6.
7.4    Fundamental Changes. (a) The Company will not merge or consolidate with
any other Person unless no Default or Event of Default is continuing after
giving effect to such transaction and (i) it shall be the continuing entity or
(ii) (A) the Person formed by or surviving such merger or consolidation shall be
an entity organized or existing under the laws of the United States, any state
thereof, or the District of Columbia that expressly assumes all the obligations
of the Company under the Loan Documents pursuant to a supplement or amendment to
this Agreement and each other Loan Document reasonably satisfactory to the
Administrative Agent, (B) during any New Guarantee Period, each New Guarantor
reaffirms its obligations under the Loan


41





--------------------------------------------------------------------------------







Documents and (C) the Administrative Agent shall have received an opinion of
counsel reasonably satisfactory to the Administrative Agent and consistent with
the opinions delivered on the Effective Date with respect to the Company.
(b)    No Significant Guarantor shall merge or consolidate with any other Person
unless (i) the Company or another Subsidiary Guarantor shall be the continuing
entity or (ii) in connection with an asset sale permitted by Section 7.3.
7.5    Negative Pledge. The Company will not itself, and will not permit any
Manufacturing Subsidiary to, incur, issue, assume, guarantee or suffer to exist
any notes, bonds, debentures or other similar evidences of indebtedness for
money borrowed (notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed being herein called “Debt”), secured by pledge
of, or mortgage or lien on, any Principal Domestic Manufacturing Property of the
Company or any Manufacturing Subsidiary, or any shares of stock of or Debt of
any Manufacturing Subsidiary (such mortgages, pledges and liens being
hereinafter called “Pledge” or “Pledges”), without effectively providing that
the Obligations (together with, if the Company shall so determine, any other
Debt of the Company or of such Manufacturing Subsidiary then existing or
thereafter created ranking equally with the Obligations) shall be secured
equally and ratably with (or prior to) such secured Debt, so long as such
secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
of the Company and its Manufacturing Subsidiaries in respect of Sale and
Leaseback Transactions would not exceed 5% of the Consolidated Net Tangible
Automotive Assets; provided, however, that this Section 7.5 shall not apply to
Debt secured by:
(a)    Pledges of property of, or on any shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;
(b)    Pledges in favor of the Company or any Manufacturing Subsidiary;
(c)    Pledges in favor of any governmental body to secure progress, advance or
other payments pursuant to any contract or provision of any statute;
(d)    Pledges of property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares or Debt for the purpose of financing all
or any part of the purchase price thereof; and
(e)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Pledge referred to in the
foregoing clauses (a) to (d), inclusive; provided, however, that such extension,
renewal or replacement Pledge shall be limited to all or a part of the same
property, shares of stock or Debt that secured the Pledge extended, renewed or
replaced (plus improvements on such property).
7.6    Sales and Leasebacks. The Company will not itself, and it will not permit
any Manufacturing Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Company or any
Manufacturing Subsidiary) or to which any such lender or investor is a party,
providing


42





--------------------------------------------------------------------------------







for the leasing by the Company or a Manufacturing Subsidiary for a period,
including renewals, in excess of three years of any Principal Domestic
Manufacturing Property which has been or is to be sold or transferred by the
Company or such Manufacturing Subsidiary to such lender or investor or to any
person to whom funds have been or are to be advanced by such lender or investor
on the security of such Principal Domestic Manufacturing Property (herein
referred to as a “Sale and Leaseback Transaction”) unless either:
(a)    the Company or such Manufacturing Subsidiary could create Debt secured by
a mortgage pursuant to Section 7.5 on the Principal Domestic Manufacturing
Property to be leased in an amount equal to the Attributable Debt with respect
to such Sale and Leaseback Transaction without equally and ratably securing the
Obligations; or
(b)    the Company, within 120 days after the sale or transfer shall have been
made by the Company or by a Manufacturing Subsidiary, applies an amount equal to
the greater of:
(i)    the net proceeds of the sale of the Principal Domestic Manufacturing
Property leased pursuant to such arrangement; or
(ii)    the fair market value of the Principal Domestic Manufacturing Property
so leased at the time of entering into such arrangement (as determined by any
two of the following: the Chairman of the Board of the Company, its President,
any Executive Vice President of the Company, any Group Vice President of the
Company, any Vice President of the Company, its Treasurer or its Controller);
to the retirement of Funded Debt of the Company; provided, however, that the
amount to be applied to the retirement of Funded Debt of the Company shall be
reduced by the principal amount of Funded Debt voluntarily retired by the
Company within 120 days after such sale.
7.7    Restricted Payments. The Company will not directly or indirectly (a)
declare or pay any dividends or return any capital to the holders of its Capital
Stock (including any option holders) or make any other distribution, payment or
delivery of property, securities or cash to the holders of its Capital Stock
(all of the foregoing, “Dividends”), or (b) make any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the redemption, retirement, purchase, or otherwise acquisition,
cancellation or termination, directly or indirectly, for consideration, of any
shares of any class of its Capital Stock or any option, warrant or other right
to acquire any such Capital Stock (all of the foregoing, “Repurchases” and each
a “Repurchase”), in each case other than (i) dividends payable solely in its
common Capital Stock, (ii) dividends, distributions or other issuances, in each
case, of rights to purchase Capital Stock pursuant to a stockholder rights plan,
(iii) dividends in respect of preferred shares and (iv) mandatory repurchases of
preferred shares issued pursuant to any “private investment in public equity”
transaction; provided that, so long as no Default or Event of Default exists or
would exist after giving effect to any declaration or payment of Dividends or
Repurchases:
(a)    the Company may redeem in whole or in part any of its Capital Stock for
another class of its Capital Stock;


43





--------------------------------------------------------------------------------







(b)    the Company may repurchase shares of, or make payments in respect of, its
Capital Stock held by officers, directors and employees of the Company and/or
any of its Subsidiaries, so long as such repurchase or payment is made pursuant
to, and in accordance with the terms of, management and/or employee stock plans,
stock subscription agreements or shareholder agreements;
(c)    the Company may repurchase shares of its Capital Stock pursuant to an
open market share repurchase program, other buy-back program or otherwise so
long as the primary purpose of such program or other repurchase is to offset the
dilutive effects of an issuance of its Capital Stock in connection with
management and/or employee stock plans;
(d)    the Company may redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any shares of any class of its Capital Stock
from Subsidiaries;
(e)    the Company may, at its discretion, enter into, and pay for the net cost
of, call spread agreements when the execution of such agreements is
contemporaneous with the public offering of convertible debt securities,
mandatory convertible securities, or convertible preferred securities
(convertible securities);
(f)    the Company may pay any Dividends so long as the aggregate amount of
Total Extensions of Credit and Existing Credit Agreement Total Extensions of
Credit outstanding are less than or equal to 50% of the Total Commitments and
Existing Credit Agreement Total Revolving Commitments then in effect; and
(g)    the Company may Repurchase, directly or indirectly, any shares of any
class of its Capital Stock so long as there are no outstanding Total Extensions
of Credit or Existing Credit Agreement Total Extensions of Credit.
SECTION 8.    EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    the Company shall fail to pay (i) any principal of any Loan when due,
(ii) any interest or facility fee hereunder for a period of five Business Days
after the same becomes due and payable or (iii) any other amount due and payable
under any Loan Document for 30 days after receipt of notice of such failure by
the Company from the Administrative Agent (other than, in the case of amounts in
this clause (iii), any such amount being disputed by the Company in good faith);
or
(b)    any representation or warranty made or deemed made by the Company in any
Loan Document or any certified statement furnished by the Company, shall prove
to have been incorrect in any material respect on or as of the date made or
deemed made or furnished; or
(c)    the Company or, during any New Guarantee Period, any Significant New
Guarantor shall default in the observance or performance of (i) its agreements
in Section 6.1, (ii) its agreements in Section 7.1 for a period of 20
consecutive days or (iii) any other agreement contained in this Agreement or any
other Loan Document and, with respect to clause (iii) only, such default shall
continue unremedied for a period of 30 days after notice thereof to the Company
from the Administrative Agent; or


44





--------------------------------------------------------------------------------







(d)    the Company or, during any New Guarantee Period, any Significant New
Guarantor shall (i) default in making any payment of any principal of any
Indebtedness or any Guarantee Obligation in respect of Indebtedness beyond the
period of grace, if any; or (ii) default in making any payment of any interest
on any such Indebtedness or Guarantee Obligation, in each case beyond the period
of grace, if any; provided, that a default, event or condition described in
clause (i) or (ii) of this paragraph (d) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i) or (ii) of this paragraph (d)
shall have occurred and be continuing with respect to Indebtedness or any such
Guarantee Obligation the aggregate outstanding principal amount of which exceeds
$1,000,000,000; or
(e)    any Permitted Additional Senior Facilities or any other Indebtedness
issued or guaranteed by the Company or, during any New Guarantee Period, any
Significant New Guarantor with an aggregate outstanding principal amount of
$1,000,000,000 or more shall have been accelerated by the holders thereof as a
result of a default thereunder; or
(f)    (i) the Company, FMCC, Ford Canada or, during any New Guarantee Period,
any Significant New Guarantor shall (A) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Company, FMCC, Ford Canada or, during any New Guarantee Period, any Significant
New Guarantor any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or
(g)    (i) any Plan shall fail to satisfy the minimum funding standard required
for any plan year or part thereof or a waiver of such standard or extension of
any amortization period has been sought and rejected under Section 412 of the
Code; (ii) any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA; (iii) the PBGC shall have terminated a Plan
or appointed a trustee to administer any Plan; (iv) any Plan shall have an
accumulated funding deficiency which has not been waived; or (v) the Company or
any Commonly Controlled Entity has incurred a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code; and (b) any of the foregoing
has had a Material Adverse Effect; or
(h)    one or more judgments or decrees shall be entered in the United States
against the Company or, during any New Guarantee Period, any Significant New
Guarantor that is not vacated, discharged, satisfied, stayed or bonded pending
appeal within 60 days, and involves a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not denied coverage) of
either (a) $100,000,000 or more, in the case of any single judgment or decree or
(b) $200,000,000 or more in the aggregate; or
(i)    [Reserved.]


45





--------------------------------------------------------------------------------







(j)    during any New Guarantee Period, the guarantee of any Significant New
Guarantor under the New Guarantee, shall cease to be in full force and effect;
or
(k)    the occurrence of a Change of Control;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing to the Lenders under this Agreement and the
other Loan Documents shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company, declare the Loans (with accrued interest thereon) and all other
amounts owing to the Lenders under this Agreement and the other Loan Documents
to be due and payable forthwith, whereupon the same shall immediately become due
and payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Company.
SECTION 9.    THE AGENT
9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in- fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
9.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing resulted from its or such
Person’s own gross negligence or willful


46





--------------------------------------------------------------------------------







misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified in this Agreement)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified in this Agreement),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified in this Agreement); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


47





--------------------------------------------------------------------------------







9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Loan Party or
any affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans and other extensions of credit hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their and its affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
9.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.


48





--------------------------------------------------------------------------------







9.8    Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Loans made or renewed by
it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Company shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Company (such consent
not to be unreasonably withheld and, which consent, shall not be required if an
Event of Default under Section 8(a) or Section 8(f) with respect to the Company
shall have occurred and be continuing), appoint a successor Administrative
Agent, which shall be a commercial bank organized or licensed under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
9.10    Bookrunners, Lead Arrangers, Documentation Agents and Syndication
Agents. None of the Syndication Agents or any of the bookrunners, lead
arrangers, documentation agents or the agent identified on the cover page to
this Agreement shall have any duties or responsibilities under this Agreement
and the other Loan Documents in their respective capacities as such.
9.11    Certain ERISA Matters.


49





--------------------------------------------------------------------------------







(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each lead arranger and
their respective affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (b) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each lead arranger and their respective affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that none of the Administrative Agent, any lead arranger or
any of their respective affiliates is a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).


50





--------------------------------------------------------------------------------







(c)    The Administrative Agent and each lead arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, or the Commitments for an amount less than the amount being paid for an
interest in the Loans, or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
SECTION 10. MISCELLANEOUS
10.1    Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise expressly provided herein. The Required Lenders and the Company (on
its own behalf and as agent on behalf of any other Loan Party party to the
relevant Loan Document) may, or, with the written consent of the Required
Lenders, the Administrative Agent and the Company (on its own behalf and as
agent on behalf of any other Loan Party party to the relevant Loan Document)
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
(A)    forgive or reduce any principal amount or extend the final scheduled date
of maturity of any Loan, reduce the stated rate of any interest, fee or
prepayment premium payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates), or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly and adversely affected thereby;
(B)    eliminate or reduce the voting rights of any Lender under this Section
10.1 without the written consent of such Lender;
(C)    reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by or release of the Company of any of its
rights and obligations under this Agreement and the other Loan Documents (except
as otherwise provided in the Loan Documents), in each case without the written
consent of all Lenders; and


51





--------------------------------------------------------------------------------







(D)    effect any amendment, modification or waiver that by its terms adversely
affects the rights in respect of payment of Lenders under any Facility
differently from Lenders under any other Facility without the written consent of
the Majority Facility Lenders in respect of each Facility adversely affected
thereby;
(E)    reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; or
(F)    (D) amend, modify or waive any provision of Section 9 in a manner adverse
to the Administrative Agent without the written consent of the Administrative
Agent.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
(b)    Notwithstanding the foregoing paragraph (a), without the consent of the
Required Lenders, but subject to any consent required by paragraphs (A) through
(DF) above, (i) the terms of any Facility may be amended, modified or waived in
any manner that does not adversely affect the rights or obligations of Lenders
under any other Facility with the written consent of the Majority Facility
Lenders in respect of such Facility and (ii) the Administrative Agent and the
Company may amend, modify or supplement any provision of this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency so
long as such amendment, modification or supplement does not adversely affect the
rights or obligations of any Lender.
10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission, when received, addressed as follows in the
case of the Company and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:


52





--------------------------------------------------------------------------------







Company:
Ford Motor Company
One American Road
Dearborn, MI 48126
Attention: Treasurer
Fax: 313-390-7656
Telephone: 313-390-2618
Email: notice@ford.com
with a copy to:
Ford Motor Company
One American Road
Dearborn, MI 48126
Attention: Secretary
Telecopy: 313-322-1200
Telephone: 313-390-8060
Administrative Agent for all notices:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5, Floor 1
Newark, DE, 19713-21075 
Attention: Nicole ReillyMatthew Reed 
Telecopy: 302-634-4250 
Email: matthew.p.reed@chase.com andrew.katella@chase.com  
Telephone: 302-634-18904648
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Ave., 24th Floor 
New York, NY 10179
Attention: Robert P. Kellas 
Telecopy: 212-270-5100 
Email: robert.kellas@jpmorgan.com  
Telephone: 212-270-3560
with a further copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Andrew J. Yoon
Telecopy: (212) 310-8007
Telephone: (212) 310-8689



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the


53





--------------------------------------------------------------------------------







exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, the syndication of the Facilityies, the consummation and
administration of the transactions contemplated hereby and thereby and any
amendment or waiver with respect thereto, including, without limitation, (i) the
reasonable fees and disbursements of Weil, Gotshal & Manges LLP and one local
counsel in each relevant jurisdiction, (ii) filing and recording fees and
expenses and (iii) the charges of Intralinks, (b) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement and the other Loan Documents, including the reasonable fees and
disbursements of one primary counsel to the Administrative Agent, which counsel
shall act on behalf of all Lenders (and if necessary or advisable one local
counsel in each relevant jurisdiction and, in the event of any conflict of
interest, if necessary or advisable one additional primary counsel (and if
necessary or advisable one local counsel in each relevant jurisdiction) to
represent all Lenders (other than the Administrative Agent), (c) to pay,
indemnify or reimburse each Lender and the Administrative Agent for, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and similar taxes, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
the Administrative Agent, their respective affiliates, and their respective
officers, directors, partners, employees, advisors, agents, controlling persons
and trustees (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than with respect to taxes not specifically
provided for herein, which shall be governed exclusively by Section 2.15 or with
respect to the costs, losses or expenses which are of the type covered by
Section 2.14 or Section ‎2.15(g)2.16) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Company or any of its Subsidiaries and the reasonable fees and
expenses of legal counsel in connection with


54





--------------------------------------------------------------------------------







claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Company shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities resulted from the gross negligence or
willful misconduct of, or material breach of the Loan Documents by, such
Indemnitee, any of its affiliates or its or their respective officers,
directors, partners, employees, advisors, agents, controlling persons or
trustees. Without limiting the foregoing, and to the extent permitted by
applicable law, the Company agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee
unless the same shall have resulted from the gross negligence or willful
misconduct of, or material breach of the Loan Documents by, such Indemnitee, any
of its affiliates or its or their respective officers, directors, partners,
employees, advisors, agents, controlling persons or trustees. All amounts due
under this Section 10.5 shall be payable not later than 30 Business Days after
the party to whom such amount is owed has provided a statement or invoice
therefor, setting forth in reasonable detail, the amount due and the relevant
provision of this Section 10.5 under which such amount is payable by the
Company. For purposes of the preceding sentence, it is understood and agreed
that the Company may ask for reasonable supporting documentation to support any
request to reimburse or pay out of pocket expenses, legal fees and disbursements
and that the grace period to pay any such amounts shall not commence until such
supporting documentation has been received by the Company. Statements payable by
the Company pursuant to this Section 10.5 shall be submitted to the Company at
the address of the Company set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Company in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than pursuant to Section 7.4, the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Company without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (in each case, not to be unreasonably withheld or delayed) of:
(A)    the Company; and
(B)    the Administrative Agent;


55





--------------------------------------------------------------------------------







provided, that none of the foregoing consents in relation to theany Facility
shall be required (x) for an assignment to a Lender or (y) in the case of the
Company only, if an Event of Default under Section 8(a) or (f) has occurred and
is continuing.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Company shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an affiliate of a
Lender or (c) an entity or an affiliate of an entity that administers or manages
a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.144, 2.155, 2 .15(g)6 2.16 and 10.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Company, the Administrative Agent and the Lenders may treat each Person


56





--------------------------------------------------------------------------------







whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i)    Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Company, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no later than January 31 of
each year, such Lender shall provide the Company with a written description of
each participation of Loans and/or Commitments by such Lender during the prior
year (it being understood that any failure to provide notice shall not render
the participation invalid). Any agreement pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1(a) and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Company agrees that each Participant shall be
entitled to the benefits of Sections ‎‎2.144, 2.155 and 2 .15(g)62.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, and
subject to paragraph (c)(ii) of this Section, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
Notwithstanding anything to the contrary in this Section 10.6, each Lender shall
have the right to sell one or more participations in all or any part of its
Loans, Commitments or other Obligations to one or more lenders or other Persons
that provide financing to such Lender in the form of sales and repurchases of
participations without having to satisfy the foregoing requirements.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.144 or 2.155 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the Company
in respect of Sections 2.144, 2.155, ‎2.15(g)62.16 or 10.7 unless such
Participant shall have provided to Administrative Agent, acting for this purpose
as an agent of the Company, such information as is required to be recorded in
the Register pursuant to paragraph (b)(iv) above as if such Participant were a
Lender. Any Participant shall not be entitled


57





--------------------------------------------------------------------------------







to the benefits of Section 2.155 unless such Participant complies with Section
2.15(d) and (e) as though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent required pursuant to Section 10.6(c) or to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may, without the consent of the Company or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
(e)    The Company, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph
(d)    above.
(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Company or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Company, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
10.7    Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall, at any time after the Loans and other
amounts


58





--------------------------------------------------------------------------------







payable hereunder shall immediately become due and payable pursuant to Section
8, receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash in
Dollars from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Company, any such
notice being expressly waived by the Company to the extent permitted by
applicable law, upon all amounts owing hereunder becoming due and payable
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Company. Each Lender agrees promptly to notify the Company and
the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Company, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.


59





--------------------------------------------------------------------------------







10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission to Jurisdiction; Waivers. Each of the Administrative Agent,
the Lenders and the Company hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
and
(c)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13    Judgment. The obligations of the Company in respect of this Agreement
and the other Loan Documents due to any party hereto shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than the currency in
which the sum originally due to such party is denominated (the “Original
Currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the Judgment Currency
such party may in accordance with normal banking procedures purchase the
Original Currency with the Judgment Currency; if the amount of the Original
Currency so purchased is less than the sum originally due under such judgment to
such party in the Original Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such party
against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due to any party to this Agreement, such party agrees
to remit to the Company such excess. The provisions of this Section 10.13 shall
survive the termination of this Agreement and payment of the obligations of the
Company under this Agreement and the other Loan Documents.
10.14    Acknowledgements. The Company hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any Subsidiary arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the Lenders, on one hand, and the
Company or any Subsidiary, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


60





--------------------------------------------------------------------------------







(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company or any Subsidiary and the Lenders.
10.15    Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take,
and the Administrative Agent hereby agrees to take promptly, any action
requested by the Company having the effect of releasing, or evidencing the
release of, any Guarantee Obligations to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1.
(b)    Immediately upon the occurrence of any Guarantee Release Date, the New
Guarantee and all obligations (other than as expressly provided therein) of each
New Guarantor thereunder shall terminate, all without delivery of any instrument
or performance of any act by any party. In connection with any such termination,
the Administrative Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1) to take, and the Administrative Agent hereby agrees to
take promptly, any action reasonably requested by the Company having the effect
of releasing, or evidencing the release of, the obligations of any New Guarantor
under the New Guarantee.
10.16    Confidentiality. The Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party,
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information
(a)    to the Administrative Agent, any other Lender or any affiliate thereof,
(b) subject to an agreement to comply with the provisions of this Section (or
other provisions at least as restrictive as this Section), to any actual or
prospective Transferee or any pledgee referred to in Section 10.6(d) or any
direct or indirect contractual counterparty (or the professional advisors
thereto) to any swap or derivative transaction relating to the Company and its
obligations, (c) to its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
for performing the purposes of a Loan Document, (d) upon the request or demand
of any Governmental Authority or regulatory agency (including self-regulated
agencies), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
after notice to the Company if reasonably feasible, (f) if requested or required
to do so in connection with any litigation or similar proceeding, after notice
to the Company if reasonably feasible, (g) that has been publicly disclosed, (h)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.
10.17    WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR


61





--------------------------------------------------------------------------------







PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
10.18    USA Patriot Act. Each Lender hereby notifies the Company that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the USA Patriot
Act.
10.19    Acknowledgement and Consent to Bail-In of EEA AffectedFinancial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
[Signature pages follow]




62



